Exhibit 10.1

EXECUTION VERSION

Loan No. 1007304

THIRD MODIFICATION TO CREDIT AGREEMENT

THIS THIRD MODIFICATION TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 26, 2016, by and among HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), HEALTHCARE TRUST OF AMERICA,
INC., a Maryland corporation (the “Company”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), the Lenders
currently parties to the Credit Agreement referred to below.

WHEREAS, pursuant to the terms of that certain Credit Agreement, dated as of
July 20, 2012, by and among the Borrower, the Administrative Agent and the
financial institutions party thereto and their assignees under Section 13.6
thereof, as amended by that certain (i) First Modification to Credit Agreement,
dated January 7, 2014 and (ii) Second Modification to Credit Agreement, dated
November 19, 2014 (as amended, the “Existing Term Loan Credit Agreement”), the
Administrative Agent and the Lenders made available to the Borrower a
non-revolving, term loan credit facility in an initial amount of up to
$155,000,000, on the terms and conditions contained therein.

WHEREAS, by this Amendment, the parties intend to increase the aggregate
Commitments from $155,000,000 to $200,000,000, and modify and/or amend certain
terms and provisions of the Existing Term Loan Credit Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) as more particularly described herein as of the Third Modification
Effective Date (as defined herein).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. CONDITIONS PRECEDENT. The effectiveness of this Amendment and the
obligations of Lenders’ hereunder are subject to the satisfaction of each and
every one of the following conditions precedent to Administrative Agent’s
satisfaction:

a) Receipt and approval by Administrative Agent of an executed original of this
Amendment and any and all other documents, instruments, policies and forms of
evidence or other materials which are required pursuant to this Amendment.

b) Reimbursement to Administrative Agent by Borrower of Administrative Agent’s
costs and expenses incurred in connection with this Amendment and the
transactions contemplated hereby, whether such services are furnished by
Administrative Agent’s employees or agents or by independent contractors,
including, without limitation, reasonable attorneys’ fees, documentation costs
and charges, in each case, to the extent billed by Administrative Agent to
Borrower on or prior to the date hereof.

c) The conditions precedent contained in Sections 6.1 and 6.2 of the Credit
Agreement attached as Exhibit A hereto shall have been satisfied.

d) All payments due and owing to Lenders under the Credit Agreement have been
paid current as of the date hereof.

Section 2. EFFECTIVE DATE. The date of this Amendment is for reference purposes
only. The effective date of the obligations and amendments under this Amendment
is September 26, 2016 (the “Third Modification Effective Date”).



--------------------------------------------------------------------------------

Loan No. 1007304

 

Section 3. REPRESENTATIONS AND WARRANTIES. As a material inducement to
Administrative Agent and Lenders for entering into this Amendment, Borrower and
Company each represent and warrant to Administrative Agent and Lenders as of the
date hereof that:

a) Formation And Organizational Documents. Borrower has previously delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower, Company, and all Guarantors. Borrower hereby certifies that:
(i) the above documents are all of the relevant formation and organizational
documents of Borrower and Company; (ii) they remain in full force and effect;
and (iii) they have not been amended or modified since they were previously
delivered to Administrative Agent.

b) Full Force And Effect. The Credit Agreement and the other Loan Documents
(collectively, the “Credit Documents”), as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off, subject to
the release expressly set forth in Section 5 below; all necessary action to
authorize the execution and delivery of this Amendment has been taken; and this
Amendment is a modification of an existing obligation and is not a novation.

c) No Default. No Default or Event of Default exists under any of the Credit
Documents (as modified by this Amendment).

d) Representations and Warranties. All representations and warranties herein and
in the other Credit Documents are remade as of the Third Modification Effective
Date, are true and correct, and shall survive execution of this Amendment.

Section 4. MODIFICATION OF CREDIT AGREEMENT. The Existing Term Loan Credit
Agreement is, effective as of the Third Modification Effective Date, hereby
amended to be as set forth in the conformed copy of the Credit Agreement
attached as Exhibit A hereto.

Section 5. RELEASE OF COMPANY AS GUARANTOR. Company shall be, effective as of
the Third Modification Effective Date, fully released and discharged by
Administrative Agent on behalf of itself and the Lenders from all obligations
under the Guaranty it previously executed and delivered in connection with the
Existing Term Loan Credit Agreement. For the avoidance of doubt, effective as of
the Third Modification Effective Date, Company shall not be either a Guarantor
or Loan Party under the Credit Documents.

Section 6. COMPANY ACKNOWLEDGMENT. Solely to the extent of the covenants,
representations, warranties, and other provisions applicable to it herein, in
the Credit Agreement or in any of the other Loan Documents, without limiting the
effect of Section 5 hereof and subject to the terms of Section 13.23 of the
Credit Agreement, by its signature hereto Company acknowledges as of the Third
Modification Effective Date that it is a party to the Credit Agreement.

Section 7. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Amendment shall alter or affect any provision, condition, or covenant contained
in any of the Loan Documents or affect or impair any rights, powers, or remedies
of Administrative Agent or Lenders, it being the intent of the parties hereto
that the provisions of the Loan Documents shall continue in full force and
effect except as expressly modified hereby.

Section 8. MISCELLANEOUS PROVISIONS.

a) No Waiver. No previous waiver and no failure or delay by Administrative Agent
or Lenders in acting with respect to the terms of the Notes or this Amendment
shall constitute a waiver of

 

 

Third Modification – Page 2



--------------------------------------------------------------------------------

Loan No. 1007304

 

any breach, default, or failure of condition under the Notes, this Amendment or
the obligations secured thereby. A waiver of any term of the Notes, this
Amendment or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver.

b) Severability. If any provision or obligation under this Amendment and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Notes or this Amendment or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lender’s obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.

c) Governing Law and Consent to Jurisdiction. This Amendment and any claim,
controversy or dispute arising under or related to this Amendment, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Borrower and all persons and entities in any manner obligated to Lenders under
the Loan Documents consent to the jurisdiction of any federal or state court
within the State of New York having proper venue and also consent to service of
process by any means authorized by New York or federal law.

d) Headings. All article, section or other headings appearing in this Amendment
and any of the other Loan Documents are for convenience of reference only and
shall be disregarded in construing this Amendment and any of the other Loan
Documents.

e) Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.

f) Defined Terms. Unless otherwise defined herein, each capitalized term used in
this Amendment and not defined shall have the meaning given to such term in the
Credit Agreement.

g) Rules of Construction. The word “Borrower” as used herein shall include both
the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Credit Agreement. The term “person” as used herein shall
include any individual, company, trust or other legal entity of any kind
whatsoever. If this Amendment is executed by more than one person, the term
“Borrower” shall include all such persons. The word “Administrative Agent” and
“Lenders” as used herein shall include each such parties respective, successors,
assigns and affiliates.

h) Use of Singular and Plural; Gender. When the identity of the parties or other
circumstances make it appropriate, the singular number includes the plural, and
the masculine gender includes the feminine and/or neuter.

 

Third Modification – Page 3



--------------------------------------------------------------------------------

Loan No. 1007304

 

i) Inconsistencies. In the event of any inconsistencies between the terms of
this Amendment and the terms of any of the other Loan Documents, the terms of
this Amendment shall prevail.

j) Reallocations on Third Modification Effective Date; Exiting Lenders. The
Administrative Agent, the Borrower and each Lender agree that upon the
effectiveness of this Amendment, the amount of each of the Commitments of such
Lender is as set forth on Schedule 1.1(a) attached to the Credit Agreement
attached as Exhibit A. For the purposes of this Section, “Commitments” shall be
referred to and determined without giving effect to any termination of
Commitments effected by the making of Loans prior to the Third Modification
Effective Date unless otherwise specified. On the Third Modification Effective
Date, the Commitments of each of the Lenders in effect immediately prior thereto
shall be reallocated among the Lenders pro rata in accordance with their
respective Commitments as set forth on Schedule 1.1(a) attached to the Credit
Agreement attached as Exhibit A. To effect such reallocations, each Lender who
either had no Commitment prior to the Third Modification Effective Date or whose
Commitment upon the Third Modification Effective Date exceeds its Commitment
immediately prior to the Third Modification Effective Date (each an “Assignee
Lender”) shall be deemed to have purchased at par all right, title and interest
in, and all obligations in respect of, the Commitments from the whose
Commitments are less than their respective Commitment immediately prior to the
Third Modification Effective Date (each an “Assignor Lender”), so that the
Commitments of each Lender will be as set forth on Schedule 1.1(a) attached to
the Credit Agreement attached as Exhibit A. Such purchases shall be deemed to
have been effected by way of, and subject to the terms and conditions of,
Assignment and Assumptions without the payment of any related assignment fee,
and, except for Notes to be provided to the Assignor Lenders and Assignee
Lenders in the principal amount of their respective Commitments, no other
documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived). The Assignor
Lenders, the Assignee Lenders and the other Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any Loans
to be made on the Third Modification Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Loans shall be
held by the Lenders pro rata in accordance with the amount of the Commitments of
the Lenders. On the Third Modification Effective Date, the commitment of each
Assignor Lender that is a party to the Existing Credit Agreement, but not a
party to this Amendment other than solely for the purpose of acknowledging and
agreeing to this Section (an “Exiting Lender”), shall be terminated, all
outstanding obligations owing to such Exiting Lenders under the Existing Term
Loan Credit Agreement on the Third Modification Effective Date shall be paid in
full as provided in this Section, and each Exiting Lender shall cease to be a
Lender under the Credit Agreement; provided, however, that, notwithstanding
anything else provided herein or otherwise, any rights of an Exiting Lender
under the Loan Documents that are intended by their express terms to survive
termination of the Commitments and/or the repayment, satisfaction or discharge
of obligations under any Loan Document shall survive for such Exiting Lender
hereunder.

k) Integration; Interpretation. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments (including this Amendment), renewals or extensions now or
hereafter approved by Administrative Agent and, as required under the Credit
Agreement, Requisite Lenders or Lenders, in writing.

[Signatures Begin on Following Pages]

 

Third Modification – Page 4



--------------------------------------------------------------------------------

Loan No. 1007304

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Modification to
Credit Agreement to be duly executed and delivered by their authorized officers
all as of the day and year first above written.

 

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware limited partnership, as
Borrower By:  

Healthcare Trust of America, Inc.,

its General Partner

  By:   /s/ Robert A. Milligan   Name:   Robert A. Milligan   Title:   Chief
Financial Officer

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

 

HEALTHCARE TRUST OF AMERICA, INC.,

a Maryland corporation, as Company

By:   /s/ Robert A. Milligan Name:   Robert A. Milligan Title:   Chief Financial
Officer

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:   /s/ Dale Northup Name:   Dale Northup Title:   Senior Vice President

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

 

CAPITAL ONE, N.A.,

as a Lender

By:   /s/ Frederick H. Denecke Name:   Frederick H. Denecke Title:   Senior Vice
President

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Nicolas Zitelli Name:   Nicolas Zitelli Title:   Senior Vice President

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

 

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agent and as a Lender

By:   /s/ Troy Lyscio Name:   Troy Lyscio Title:   Senior Vice President

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

 

BANK OF MONTREAL,

as a Lender

By:   /s/ Kevin Fennell Name:   Kevin Fennell Title:   Vice President

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

SOLELY FOR PURPOSES OF ACKNOWLEDGING AND AGREEING TO SECTION 8(J):

 

NATIONAL BANK OF ARIZONA,

a national banking association,

as an Exiting Lender

By:   /s/ Bronson Naab Name:   Bronson Naab Title:   Vice President

[Signatures Continued on Next Page]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

 

Signature Page to Third Modification to Credit Agreement with

Healthcare Trust of America Holdings, LP

SOLELY FOR PURPOSES OF ACKNOWLEDGING AND AGREEING TO SECTION 8(J):

 

THE HUNTINGTON NATIONAL BANK,

a national banking association,

as an Exiting Lender

By:   /s/ Scott Childs Name:   Scott Childs Title:   Senior Vice President

[End signatures.]

 

Third Modification - Signature Page



--------------------------------------------------------------------------------

Loan No. 1007304

EXHIBIT A

CREDIT AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

EXECUTION VERSION

Loan No: 1007304

 

LOGO [g265200snap1.jpg]

 

 

 

CONFORMED COPY REFLECTING AMENDMENTS MADE PURSUANT TO THE FIRST

MODIFICATION AGREEMENT, THE SECOND MODIFICATION AGREEMENT AND THE

THIRD MODIFICATION AGREEMENT

CREDIT AGREEMENT

Dated as of July 20, 2012, as amended January 7, 2014, November 19, 2014, and
September 26, 2016

by and among

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,

a Delaware limited partnership,

                         as Borrower,

HEALTHCARE TRUST OF AMERICA, INC.,

a Maryland corporation,

                         as Company,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6,

                      as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                             as Administrative Agent,

WELLS FARGO SECURITIES, LLC

BMO CAPITAL MARKETS CORP.

CAPITAL ONE, NATIONAL ASSOCIATION,

AND

PNC CAPITAL MARKETS LLC

                                                                  
                 as Joint Lead Arrangers and Joint Bookrunners,

and

U.S. BANK NATIONAL ASSOCIATION,

                                             as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Section

   Page   ARTICLE I. DEFINITIONS      1   

SECTION 1.1

   DEFINITIONS      1   

SECTION 1.2

   GENERAL; REFERENCES TO PACIFIC TIME      26    ARTICLE II. CREDIT FACILITY   
  27   

SECTION 2.1

   LOANS      27   

SECTION 2.2

   RATES AND PAYMENT OF INTEREST ON LOANS      28   

SECTION 2.3

   NUMBER OF INTEREST PERIODS      28   

SECTION 2.4

   REPAYMENT OF LOANS      28   

SECTION 2.5

   PREPAYMENTS      28   

SECTION 2.6

   CONTINUATION      29   

SECTION 2.7

   CONVERSION      29   

SECTION 2.8

   NOTES      30   

SECTION 2.9

   INTENTIONALLY OMITTED      30   

SECTION 2.10

   FUNDS TRANSFER DISBURSEMENTS      30    ARTICLE III. PAYMENTS, FEES AND OTHER
GENERAL PROVISIONS      31   

SECTION 3.1

   PAYMENTS      31   

SECTION 3.2

   PRO RATA TREATMENT      32   

SECTION 3.3

   SHARING OF PAYMENTS, ETC.      32   

SECTION 3.4

   SEVERAL OBLIGATIONS      32   

SECTION 3.5

   FEES      33   

SECTION 3.6

   COMPUTATIONS      33   

SECTION 3.7

   USURY      33   

SECTION 3.8

   STATEMENTS OF ACCOUNT      33   

SECTION 3.9

   DEFAULTING LENDERS      34   

SECTION 3.10

   TAXES; FOREIGN LENDERS      35    ARTICLE IV. [RESERVED]      39    ARTICLE
V. YIELD PROTECTION, ETC.      39   

SECTION 5.1

   ADDITIONAL COSTS; CAPITAL ADEQUACY      39   

SECTION 5.2

   SUSPENSION OF LIBOR LOANS      40   

SECTION 5.3

   ILLEGALITY      41   

SECTION 5.4

   COMPENSATION      41   

SECTION 5.5

   TREATMENT OF AFFECTED LOANS      41   

SECTION 5.6

   AFFECTED LENDERS      42   

SECTION 5.7

   CHANGE OF LENDING OFFICE      42   

SECTION 5.8

   ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS      43    ARTICLE VI.
CONDITIONS PRECEDENT      43   

SECTION 6.1

   INITIAL CONDITIONS PRECEDENT      43   

SECTION 6.2

   CONDITIONS PRECEDENT TO ALL LOANS      45    ARTICLE VII. REPRESENTATIONS AND
WARRANTIES      46   

SECTION 7.1

   ORGANIZATION; POWERS      46   

SECTION 7.2

   AUTHORIZATION; ENFORCEABILITY      46   

SECTION 7.3

   GOVERNMENTAL APPROVALS; NO CONFLICTS      46   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Section

   Page  

SECTION 7.4

   FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE      46   

SECTION 7.5

   PROPERTIES      47   

SECTION 7.6

   LITIGATION AND ENVIRONMENTAL MATTERS      47   

SECTION 7.7

   COMPLIANCE WITH LAWS AND AGREEMENTS      47   

SECTION 7.8

   INVESTMENT AND HOLDING COMPANY STATUS      48   

SECTION 7.9

   TAXES      48   

SECTION 7.10

   ERISA      48   

SECTION 7.11

   DISCLOSURE      48   

SECTION 7.12

   FEDERAL REGULATIONS      48   

SECTION 7.13

   LABOR MATTERS      49   

SECTION 7.14

   SUBSIDIARIES      49   

SECTION 7.15

   USE OF PROCEEDS      49   

SECTION 7.16

   SOLVENCY      49   

SECTION 7.17

   STATUS OF THE COMPANY      49   

SECTION 7.18

   PROPERTIES      50   

SECTION 7.19

   ANTI-CORRUPTION LAWS AND SANCTIONS      50   

SECTION 7.20

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.      50    ARTICLE VIII.
AFFIRMATIVE COVENANTS      51   

SECTION 8.1

   FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION      51   

SECTION 8.2

   NOTICES OF MATERIAL EVENTS      53   

SECTION 8.3

   EXISTENCE; CONDUCT OF BUSINESS; REIT STATUS      53   

SECTION 8.4

   PAYMENT OF OBLIGATIONS      53   

SECTION 8.5

   MAINTENANCE OF PROPERTIES; INSURANCE      54   

SECTION 8.6

   BOOKS AND RECORDS; INSPECTION RIGHTS      54   

SECTION 8.7

   COMPLIANCE WITH LAWS      54   

SECTION 8.8

   USE OF PROCEEDS      54   

SECTION 8.9

   DISTRIBUTIONS IN THE ORDINARY COURSE      54   

SECTION 8.10

   NOTICES OF ASSET SALES, ENCUMBRANCES OR DISPOSITIONS      55   

SECTION 8.11

   [RESERVED]      55   

SECTION 8.12

   RELEASE OF SUBSIDIARY GUARANTORS      55   

SECTION 8.13

   ADDITIONAL GUARANTORS      55   

SECTION 8.14

   PATRIOT ACT NOTICE; COMPLIANCE      55   

SECTION 8.15

   COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS      56    ARTICLE IX.
INFORMATION      56   

SECTION 9.1

   ELECTRONIC DELIVERY OF CERTAIN INFORMATION      56   

SECTION 9.2

   PUBLIC/PRIVATE INFORMATION      56   

SECTION 9.3

   USA PATRIOT ACT NOTICE; COMPLIANCE      57    ARTICLE X. NEGATIVE COVENANTS
     57   

SECTION 10.1

   INDEBTEDNESS      57   

SECTION 10.2

   LIENS      57   

SECTION 10.3

   FUNDAMENTAL CHANGES      58   

SECTION 10.4

   LIMITATIONS ON COMPANY’S ASSETS AND LIABILITIES      59   

SECTION 10.5

   SWAP AGREEMENTS      59   

SECTION 10.6

   RESTRICTED PAYMENTS; SHARE REPURCHASES      59   

SECTION 10.7

   TRANSACTIONS WITH AFFILIATES      59   

SECTION 10.8

   RESTRICTIVE AGREEMENTS      59   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Section

   Page  

SECTION 10.9

   DISPOSITION OF PROPERTY      60   

SECTION 10.10

   PAYMENTS AND MODIFICATIONS OF SUBORDINATE DEBT      60   

SECTION 10.11

   SALES AND LEASEBACKS      60   

SECTION 10.12

   CHANGES IN FISCAL PERIODS      61   

SECTION 10.13

   FINANCIAL COVENANTS      61   

SECTION 10.14

   MODIFICATION OF GOVERNING DOCUMENTS      62   

SECTION 10.15

   OCCUPANCY OF UNENCUMBERED ASSETS      62    ARTICLE XI. DEFAULT      62   

SECTION 11.1

   EVENTS OF DEFAULT      62   

SECTION 11.2

   REMEDIES UPON EVENT OF DEFAULT      65   

SECTION 11.3

   [RESERVED]      65   

SECTION 11.4

   MARSHALING; PAYMENTS SET ASIDE      65   

SECTION 11.5

   ALLOCATION OF PROCEEDS      66   

SECTION 11.6

   [RESERVED]      66   

SECTION 11.7

   RESCISSION OF ACCELERATION BY REQUISITE LENDERS      66   

SECTION 11.8

   PERFORMANCE BY ADMINISTRATIVE AGENT      67   

SECTION 11.9

   RIGHTS CUMULATIVE      67    ARTICLE XII. THE ADMINISTRATIVE AGENT      67   

SECTION 12.1

   APPOINTMENT AND AUTHORIZATION      67   

SECTION 12.2

   WELLS FARGO AS LENDER      68   

SECTION 12.3

   [RESERVED]      68   

SECTION 12.4

   [RESERVED]      68   

SECTION 12.5

   APPROVALS OF LENDERS      68   

SECTION 12.6

   NOTICE OF EVENTS OF DEFAULT      69   

SECTION 12.7

   ADMINISTRATIVE AGENT’S RELIANCE      69   

SECTION 12.8

   INDEMNIFICATION OF ADMINISTRATIVE AGENT      70   

SECTION 12.9

   LENDER CREDIT DECISION, ETC.      70   

SECTION 12.10

   SUCCESSOR ADMINISTRATIVE AGENT      71    ARTICLE XIII. MISCELLANEOUS      72
  

SECTION 13.1

   NOTICES      72   

SECTION 13.2

   EXPENSES      73   

SECTION 13.3

   STAMP, INTANGIBLE AND RECORDING TAXES      74   

SECTION 13.4

   SETOFF      74   

SECTION 13.5

   LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS      74   

SECTION 13.6

   SUCCESSORS AND ASSIGNS      75   

SECTION 13.7

   AMENDMENTS AND WAIVERS      79   

SECTION 13.8

   NON-LIABILITY OF ADMINISTRATIVE AGENT AND LENDERS      80   

SECTION 13.9

   CONFIDENTIALITY      81   

SECTION 13.10

   INDEMNIFICATION      81   

SECTION 13.11

   TERMINATION; SURVIVAL      83   

SECTION 13.12

   SEVERABILITY OF PROVISIONS      84   

SECTION 13.13

   GOVERNING LAW      84   

SECTION 13.14

   COUNTERPARTS      84   

SECTION 13.15

   OBLIGATIONS WITH RESPECT TO LOAN PARTIES      84   

SECTION 13.16

   INDEPENDENCE OF COVENANTS      84   

SECTION 13.17

   LIMITATION OF LIABILITY      84   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Articles; Section

   Page  

SECTION 13.18

   ENTIRE AGREEMENT      85   

SECTION 13.19

   CONSTRUCTION      85   

SECTION 13.20

   HEADINGS      85   

SECTION 13.21

   TIME      85   

SECTION 13.22

   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS      85
  

SECTION 13.23

   NON-RECOURSE TO COMPANY, LIMITED NATURE OF COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT      86   

 

SCHEDULE EGL    Eligible Ground Leases SCHEDULE EOCGL    Eligible On-Campus
Ground Leases SCHEDULE QS    Qualified Subsidiaries SCHEDULE SG    Subsidiary
Guarantors SCHEDULE 1.1(a)    Commitments Amounts and Commitment Percentages
SCHEDULE 1.1(b)    Loan Parties SCHEDULE 7.14    Subsidiaries SCHEDULE 7.18(a)
   Real Property SCHEDULE 7.18(b)    Unencumbered Assets SCHEDULE 10.1   
Existing Indebtedness SCHEDULE 10.2    Existing Liens SCHEDULE 10.8    Existing
Restrictions EXHIBIT A    Form of Assignment and Assumption Agreement EXHIBIT B
   Form of Guaranty EXHIBIT C    Form of Notice of Borrowing EXHIBIT D    Form
of Notice of Continuation EXHIBIT E    Form of Notice of Conversion EXHIBIT E-1
   Form of U.S. Tax Compliance Certificate EXHIBIT E-2    Form of U.S. Tax
Compliance Certificate EXHIBIT E-3    Form of U.S. Tax Compliance Certificate
EXHIBIT E-4    Form of U.S. Tax Compliance Certificate EXHIBIT F    Form of Note
EXHIBIT G    Disbursement Instruction Agreement

 

- ii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 20, 2012, as amended
January 7, 2014, November 19, 2014, and September 26, 2016, by and among
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware limited partnership (the
“Borrower”), HEALTHCARE TRUST OF AMERICA, INC., a Maryland corporation (the
“Company”), each of the financial institutions initially a signatory hereto,
together with their successors and assignees under Section 13.6 (the “Lenders”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), WELLS FARGO SECURITIES, LLC (the “Existing Lead
Arranger”), BMO CAPITAL MARKETS CORP. (“BMO”), CAPITAL ONE, NATIONAL ASSOCIATION
(“CapOne”), and PNC CAPITAL MARKETS LLC (“PNCCM”; together with the Existing
Lead Arranger, BMO and CapOne, the “Lead Arrangers”), and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent (the “Documentation Agent”).

WHEREAS, the Borrower, Lenders, Administrative Agent and Existing Lead Arranger
are parties to the Existing Term Loan Credit Agreement (as defined herein);

WHEREAS, the Borrower requested that the Lenders amend the Existing Term Loan
Credit Agreement; and

WHEREAS, pursuant to the Third Modification Agreement and upon satisfaction of
the conditions set forth therein the Lenders party thereto are willing to
increase the aggregate Commitments from $155,000,000 to $200,000,000, and amend
the Existing Term Loan Credit Agreement in the form of this Agreement in
connection with the transactions contemplated by the Third Modification
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Acquisition Property” means any improved, income-producing Property owned by
the Borrower or any of its Subsidiaries for fewer than four (4) complete fiscal
quarters, unless the Borrower has made a one-time election to treat such
Property as a Medical Office/Office Property or Other Property (and no longer
treat such Property as an Acquisition Property).

“Additional Costs” has the meaning given such term in Section 5.1(b).

“Adjusted NOI” means for any fiscal period, the NOI (or proportionate share of
NOI from a Property owned by an Unconsolidated Affiliate) from a Property and
adjusted to (a) remove the effect of recognizing rental income on a
straight-line basis over the applicable lease term and (b) deduct Property
Management Fees. As used herein, “Property Management Fees” means, with respect
to each Property (other than a Property for which the Borrower or Subsidiary has
a triple-net lease in effect) for any period,



--------------------------------------------------------------------------------

an amount equal to the greater of (a) actual management fees for such Property
and (b) an assumed amount equal to three percent (3%) of the aggregate rent due
and payable under leases with tenants at such Property.

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
“Administrative Agent” appointed pursuant to Section 12.10.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given such term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, in no event shall the Administrative Agent or any
Lender be deemed to be an Affiliate of the Borrower.

“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Agreement Date” means July 20, 2012.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Applicable Credit Rating” means a rating assigned to the Company’s Index Debt
by a Rating Agency, or if the Company has not issued any Index Debt, the
corporate credit or issuer rating assigned to the Company by a Rating Agency.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” means, with respect to each Type, as applicable, the
percentage rate set forth in the table below corresponding to the level (each a
“Level”) into which the Applicable Credit Rating then falls. As of the Agreement
Date, the Applicable Margin is determined based on Level 3. Any change in the
Applicable Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.2 that the Applicable Credit Rating has
changed; provided, however, if the Borrower has not delivered the notice
required by Section 8.2, but the Administrative Agent becomes aware that the
Applicable Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Applicable Credit Rating has changed and promptly advise Borrower thereof in
writing. During any period that the Borrower has received two (2) Applicable
Credit Ratings that are not equivalent, the

 

- 2 -



--------------------------------------------------------------------------------

Applicable Margin shall be determined based on the Level corresponding to the
higher of such two (2) Applicable Credit Ratings; provided, however, that if the
ratings of S&P and Moody’s are two (2) or more Levels apart, then the Applicable
Margin shall be based on the rating level that falls one level below the higher
of the two (2) Levels. During any period for which there exists only one
Applicable Credit Rating from a Rating Agency, then the Applicable Margin shall
be determined based on such Applicable Credit Rating so long as such Applicable
Credit Rating is from either S&P or Moody’s. During any period that the Company
has (a) not received an Applicable Credit Rating from any Rating Agency or (b)
received an Applicable Credit Rating from only one Rating Agency that is neither
S&P or Moody’s, the Applicable Margin shall be determined based on Level 5.

 

Level

  

Applicable Credit Rating (S&P/Moody’s)

   Applicable Margin
(LIBOR)     Applicable Margin
(Base Rate)  

1

   A3/A- or higher      1.50 %      0.50 % 

2

   Baa1/BBB+ or higher      1.55 %      0.55 % 

3

   Baa2/BBB      1.65 %      0.65 % 

4

   Baa3/BBB-      1.90 %      0.90 % 

5

   Below Baa3/BBB-      2.45 %      1.45 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or

 

- 3 -



--------------------------------------------------------------------------------

instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means the LIBOR Market Index Rate plus one percent (1.00%);
provided, that if for any reason the LIBOR Market Index Rate is unavailable,
Base Rate shall mean the per annum rate of interest equal to the Federal Funds
Rate, plus one and one-half of one percent (1.50%).

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Healthcare Trust of America Holdings, LP, a Delaware limited
partnership.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date.

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Los Angeles,
California, and Minneapolis, Minnesota, are open to the public for carrying on
substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a LIBOR Loan, any such day that is also a day on which
dealings in Dollars are carried on in the London interbank market. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

“Capital Lease Obligation” of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Reserves” means for any period and with respect to a Property, an
amount equal to $1.25 per square foot per annum multiplied by a fraction, the
numerator of which is the number of days in such period and the denominator of
which is three hundred sixty-five (365). Any portion of a Property leased under
a ground lease to a third party that owns the improvements on such portion of
such Property shall not be included in determinations of Capital Reserves. If
the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Company, the Borrower, and their Subsidiaries and a
proportionate share of all Properties of all Unconsolidated Affiliates.

“Capitalization Rate” means six and one half percent (6.5%) for Medical
Office/Office Properties, and eight percent (8.0%) for Other Properties.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than thirty-five percent (35%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation of a majority

 

- 4 -



--------------------------------------------------------------------------------

of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated by the board of directors of the
Company nor (ii) appointed by directors so nominated; (c) any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
acquires, directly or indirectly, by contract or otherwise, the power to
exercise control over the Equity Interests of the Company representing more than
thirty-five percent (35%) of the total voting power represented by the issued
and outstanding Equity Interests of the Company; (d) the Company shall fail to
be the sole general partner of the Borrower or shall fail to own, directly or
indirectly, free of any liens, encumbrances or adverse claims, Equity Interests
of the Borrower representing more than ninety percent (90%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; or (e) the Borrower or the Company shall fail to own, directly
or indirectly, free of any liens, encumbrances or adverse claims, at least
seventy-five percent (75%) of the Equity Interests of each Guarantor (other than
the Company), control all major decisions of such Guarantor (including, without
limitation, decisions to sell or encumber property) and otherwise possess the
ordinary voting power to elect a majority of the board of directors, or other
persons performing similar functions, of each such Guarantor; provided that the
Borrower or the Company must directly or indirectly own, free of any liens,
encumbrances or adverse claims, one hundred percent (100%) of each Guarantor
that owns any Unencumbered Asset. For the avoidance of doubt, the sale of Equity
Interests in the Company through a public offering or private offering shall not
constitute a “Change in Control” unless such offering causes a violation of one
or more of clauses (a) through (e) of this definition.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1, in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule 1.1(a) as such Lender’s “Commitment Amount” or
as set forth in any applicable Assignment and Assumption, or agreement executed
by a Lender becoming a party hereto in accordance with Section 2.9, as the same
may be increased or reduced as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 13.6 or increased as appropriate
to reflect any increase effected in accordance with Section 2.9.

“Commitment Percentage” means, as to each Lender with a Commitment, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Commitment to
(b) the aggregate amount of the Commitments of all Lenders; provided, however,
that if at the time of determination the Commitments have been terminated or
been reduced to zero, the “Commitment Percentage” of each Lender with a
Commitment shall be the “Commitment Percentage” of such Lender in effect
immediately prior to such termination or reduction.

“Company” means Healthcare Trust of America, Inc., a Maryland corporation.

“Connection Income Taxes” means Other Connection Taxes (which, for the avoidance
of doubt, shall include Taxes imposed on one of the jurisdictional bases
described in subsection (a)(i) of the definition of Excluded Taxes) that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes.

“Continue”, “Continuation” and “Continued” means to the continuation of a LIBOR
Loan from one Interest Period to another Interest Period pursuant to Section
2.6.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties.

 

- 5 -



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” means to the conversion of a Loan of one
Type into a Loan of another Type pursuant to Section 2.7.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the
Continuation of a LIBOR Loan.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1.

“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent, in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, (iii) has its (or such parent company’s) A.M. Best
Company financial rating, as applicable, withdrawn and/or is listed on the
Federal Deposit Insurance Corporation’s “watch list”, which shall be deemed
conclusively proven in the event the Federal Deposit Insurance Corporation or
any other state or federal regulatory authority acting in such capacity is
appointed as a receiver, conservator, trustee, or custodian for it (or such
parent company, as applicable), and/or (iv) becomes the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting

 

- 6 -



--------------------------------------------------------------------------------

Lender (subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower and such Defaulting Lender.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Swap Contract, and (ii) any document
or agreement, other than a Security Document, pursuant to which cash, deposit
accounts, securities accounts or similar financial asset collateral are pledged
to or made available for set-off by, a Specified Swap Provider, including any
banker’s lien or similar right, securing or supporting Specified Swap
Obligation.

“Development Property” means any Property owned by the Borrower or any of its
Subsidiaries on which the construction of new buildings constituting a Medical
Office/Office Property or Other Property has been commenced and is continuing
(or has recently been completed, subject to the provisions below). Any such
Property shall be treated as a Development Property until the earlier of twelve
(12) months after the date of completion of construction or the achievement of
an Occupancy Rate of eighty percent (80%) for such Property, unless the Borrower
has made a one-time election to treat such Property as a Medical Office/Office
Property or Other Property (and no longer treat such Property as a Development
Property).

“Disbursement Instruction Agreement” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 6.1(a)(x), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Disposition” means any sale, lease, sale and leaseback, assignment, conveyance,
transfer, or other disposition of any property. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Dollars” or “$” means the lawful currency of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, for any fiscal period, net income (or loss) before interest,
taxes, depreciation, and amortization, calculated for such period on a
consolidated basis in conformity with GAAP, excluding gains and losses from
extraordinary items, non-recurring items, non-cash items, write-offs of
straight-line rent related to sold assets, asset sales or write-ups/write-downs
and forgiveness of indebtedness.

“Effective Date” means June 20, 2012.

“Eligible Assignee” means any of (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; (d) a commercial bank organized under the laws of the
United States, or any State thereof or the

 

- 7 -



--------------------------------------------------------------------------------

District of Columbia, and having total assets in excess of $1,000,000,000; (e) a
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having a
net worth of at least $100,000,000, calculated in accordance with GAAP; (f) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development (the “OECD”), and
having total assets in excess of $1,000,000,000, provided that such bank is
acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD; (g) the central
bank of any country which is a member of the OECD; or (h) any other assignee
having a net worth of at least $100,000,000 that, in the reasonable judgment of
the Borrower, is a reputable institutional investor with substantial experience
in lending and originating loans similar to the Loans, or in purchasing,
investing in or otherwise holding such loans or (i) any other Person (other than
an individual) approved by Administrative Agent (such approval not to be
unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
in no event shall an Eligible Assignee be a publicly traded or privately held
healthcare REIT or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

“Eligible Ground Lease” means a ground lease for a Property that (a) has a
minimum remaining term of thirty (30) years, including tenant controlled renewal
options or acceptable purchase options containing nominal or market based
purchase prices, as of any date of determination, (b) has customary notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions for the benefit of a leasehold mortgagee or has equivalent protection
for a leasehold permanent mortgagee by a non-disturbance agreement in favor of
such leasehold permanent mortgagee from the owner of the landlord’s fee
interest, (c) does not have provisions that permit the lessor thereunder to
increase the rent payable by the tenant thereunder other than usual and
customary increases for inflation or fixed and scheduled rent increases, and
(d) is otherwise eligible for non-recourse leasehold mortgage financing under
customary prudent lending requirements. The initial Eligible Ground Leases as of
the Third Modification Effective Date are listed on Schedule EGL, and the
Borrower shall update Schedule EGL in accordance with Section 8.1(c).

“Eligible Off-Campus Ground Lease” means any Eligible Ground Lease which is not
an Eligible On-Campus Ground Lease.

“Eligible On-Campus Ground Lease” means any Eligible Ground Lease for a Property
(a) which is located on or within approximately one-half (1/2) mile of the
campus of a hospital or university medical center, (b) for which the hospital or
university or its Affiliate is the lessor, and (c) for which the Borrower has
provided to the Administrative Agent a certificate of a Financial Officer
certifying that such ground lease qualifies as an Eligible On-Campus Ground
Lease in advance of the inclusion of the applicable Property as Unencumbered
Asset that is subject to an Eligible On-Campus Ground Lease (and, at its option,
the Administrative Agent may request that the Borrower provide such ground lease
and a ground lease abstract to confirm such certification). The initial Eligible
On-Campus Ground Leases as of the Third Modification Effective Date are listed
on Schedule EOCGL, and the Borrower shall update Schedule EOCGL in accordance
with Section 8.1(c).

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or

 

- 8 -



--------------------------------------------------------------------------------

comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan;

(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1.

 

- 9 -



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.9) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.10, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(g) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Revolving Credit Agreement” means the Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of November 19, 2014, by and among
Healthcare Trust of America Holdings, LP, as borrower, JPMorgan Chase Bank,
N.A., as administrative agent, and the other Lenders party thereto, as amended
from time to time.

“Existing Term Loan Credit Agreement” means the Credit Agreement, dated as of
July 20, 2012, by and among the Borrower, the Administrative Agent and the
financial institutions party thereto, as amended by that certain First
Modification to Credit Agreement, dated January 7, 2014, and as further amended
by that certain Second Modification to Credit Agreement, dated November 19,
2014.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, or fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreements entered
into in connection with the implementation of such Sections of the Code.

“FASB” means the Financial Accounting Standards Board.

“FASB ASC” means the Accounting Standards Codification of the FASB.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three (3) Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means those certain fee letters, dated as of September 1, 2016, by
and among the Borrower and one or more Lenders and/or Lead Arrangers.

“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder, under any other Loan
Document or under the Fee Letter.

 

- 10 -



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is resident for tax purposes in a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governing Document” means as to any Person, such Person’s charter, by-laws,
partnership agreement, operating agreement or other organizational documents, as
applicable.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Group Members” means the Company, the Borrower and their respective
Subsidiaries. “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantors” means the Subsidiary Guarantors, and from and after the date on
which the Company is required to become a party to the Guaranty pursuant to the
terms of this Agreement, the Company.

 

- 11 -



--------------------------------------------------------------------------------

“Guaranty” means, collectively, the Guaranty in substantially the form of
Exhibit B hereto executed by the Guarantors and delivered to the Administrative
Agent in accordance with this Agreement.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold or mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
Off-Balance Sheet Obligations of such Person, (l) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (m) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock) at the option of such
Person), and (n) net obligations under any Swap Agreements not entered into as a
hedge against existing Indebtedness and net obligations in respect of the
Specified Swap Obligations, in an amount equal to the Swap Termination Value
thereof. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person, by operation of the documentation evidencing
such Indebtedness or by law, is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnifiable Amounts” has the meaning given such term in Section 12.8.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnified Costs” has the meaning given such term in Section 13.10.

 

- 12 -



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning given such term in Section 13.10.

“Indemnity Proceeding” has the meaning given such term in Section 13.10.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Interest Expense” means for any fiscal period, an amount equal to the sum of
the following with respect to Total Indebtedness: (i) total interest expense,
accrued in accordance with GAAP, plus (ii) all capitalized interest determined
in accordance with GAAP, plus (iii) the amortization of deferred financing costs
(including in the case of (i) through (iii), the Borrower’s pro rata share
thereof for Unconsolidated Affiliates) minus the expenses for the write-off of
deferred financing costs associated with the Existing Revolving Credit
Agreement.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a LIBOR Loan would otherwise end after the Maturity Date,
such Interest Period shall end on the Maturity Date; and (ii) each Interest
Period that would otherwise end on a day which is not a Business Day shall end
on the immediately following Business Day (or, if such immediately following
Business Day falls in the next calendar month, on the immediately preceding
Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Lead Arranger” has the meaning set forth in the introductory paragraph hereof.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires; provided, however, that the term “Lender”, except as
otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Swap Provider.

 

- 13 -



--------------------------------------------------------------------------------

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given such term in the definition of the term
“Applicable Margin.”

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period published by the ICE Benchmark Administration
Limited, a United Kingdom company, at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to one minus the Reserve Percentage. If, for any reason, the
rate referred to in the preceding clause (i) is not published, then the rate to
be used for such clause (i) shall be determined by the Administrative Agent from
another recognized source or interbank quotation at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate or Reserve Percentage shall result in a change in LIBOR on the date
on which such change in such maximum rate becomes effective. Notwithstanding the
foregoing, in no event shall LIBOR be less than 0%.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered to the
Administrative Agent or a Lender by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than the Fee Letter and any Specified Swap
Contract).

 

- 14 -



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Company, the Borrower and their respective
Subsidiaries of properties or assets of a Person for a gross purchase price
equal to or in excess of ten percent (10%) of Total Asset Value (without giving
effect to such acquisition) or (b) one or more transactions for the purpose of
or resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Company, the Borrower and their respective
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of ten
percent (10%) of Total Asset Value (without giving effect to such acquisitions).

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company, the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Guarantor
to perform any of its obligations under this Agreement or the other Loan
Documents or (c) the validity or enforceability of this Agreement or the Loan
Documents or the rights of or benefits available to the Lenders under this
Agreement or the other Loan Documents.

“Material Contract” means any contract (other than Loan Documents and Specified
Swap Contracts) to which the Company, the Borrower, any Subsidiary or any other
Loan Party is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Company, the Borrower and their respective Subsidiaries in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company, the
Borrower or their respective Subsidiaries in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company, the Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means September 26, 2023.

“Medical Office/Office Property” means each Property which is fully developed
and operational for use primarily as a medical office building or office
building.

“Moody’s” means Moody’s Investors Service, Inc.

 

- 15 -



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Note” means notes receivable of the Borrower, a Subsidiary Guarantor
or a Qualified Subsidiary which are secured by mortgage Liens on real property
and improvements thereon and which are not more than sixty (60) days past due or
otherwise in default after giving effect to applicable cure periods.

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six (6) plan years made contributions, including for these purposes
any Person which ceased to be a member of the ERISA Group during such six-year
period.

“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person’s ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Cash Proceeds” means, in connection with any issuance or sale of Equity
Interests, the cash proceeds received from such issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Net Operating Income” or “NOI” means for any fiscal period, and with respect to
any Property, the total rental and other operating income from the operation of
such Property after deducting all expenses and other proper charges incurred by
the Borrower or a Subsidiary in connection with the operation of such Property
during such fiscal period, including, without limitation, property operating
expenses paid by the Borrower or a Subsidiary, real estate taxes and bad debt
expenses paid by the Borrower or a Subsidiary, and ground lease rent paid by the
Borrower or a Subsidiary, but before payment or provision for interest and other
fixed charges, income taxes, and depreciation, amortization, and other non-cash
expenses, all as determined in accordance with GAAP. In the case of Property
owned by Affiliates which are not directly or indirectly wholly-owned by the
Borrower, Net Operating Income shall be reduced by the amount of cash flow of
such Affiliate allocated for distribution to the minority owners of such
Affiliate that are not Affiliates of the Borrower.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor(s)” means (a) any Subsidiary or Unconsolidated Affiliate of the
Borrower that is not required to become a party to the Guaranty, and (b) any
Preferred Stock Entity or non-Voting Stock Subsidiary and any Subsidiary or
Unconsolidated Affiliate of any Preferred Stock Entity or non-Voting Stock
Subsidiary.

 

- 16 -



--------------------------------------------------------------------------------

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, bankruptcy, insolvency,
receivership or other similar events and other similar exceptions to recourse
liability until a claim is made with respect thereto, and then such Indebtedness
shall not constitute “Nonrecourse Indebtedness” only to the extent of the amount
of such claim) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness; provided that any Indebtedness
of the Borrower and its Subsidiaries that is secured by a Lien on an
Unencumbered Asset (or the Equity Interests of the owner of an Unencumbered
Asset) pursuant to Section 10.2(b) hereof shall not be considered Nonrecourse
Indebtedness under this Agreement.

“Normalized Adjusted FFO” means for any fiscal period, “funds from operations”
as defined in accordance with resolutions adopted by the Board of Governors of
the National Association of Real Estate Investment Trusts as in effect from time
to time; provided that Normalized Adjusted FFO shall (i) be based on net income
after payment of distributions to holders of preferred partnership units in the
Borrower and distributions necessary to pay holders of preferred stock of the
Company, and (ii) at all times exclude (a) charges for impairment losses from
property sales, (b) stock-based compensation, (c) write-offs or reserves of
straight-line rent related to sold assets, (d) amortization of debt costs, and
(e) non-recurring charges, including, without limitation acquisition expenses,
non-cash charges related to the write-off of deferred equity and financing costs
and one-time charges related to the transition to self-management.

“Note” means a promissory note of the Borrower in the form of Exhibit F, payable
to the order of a Lender in a principal amount equal to the amount of such
Lender’s Commitment.

“Notice of Borrowing” means a notice in the form of Exhibit C (or such other
form reasonably acceptable to the Administrative Agent and the Borrower and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1(b) evidencing the Borrower’s
request for a borrowing of a Loan.

“Notice of Continuation” means a notice in the form of Exhibit D (or such other
form reasonably acceptable to the Administrative Agent and the Borrower and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6 evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit E (or such other
form reasonably acceptable to the Administrative Agent and Borrower and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.7 evidencing the Borrower’s request
for the Conversion of a Loan from one Type to another Type.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

- 17 -



--------------------------------------------------------------------------------

“Occupancy Rate” means with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants or subject to a master lease or Guarantee
from Persons that are, in each case, not affiliated with the Borrower and paying
rent (or subject to free rent periods ninety (90) days or less) at rates not
materially less than rates generally prevailing at the time the applicable lease
was entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for thirty (30) or more days to (b) the
aggregate net rentable square footage of such Property. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
Property notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason, or for the purpose of completing tenant
build-out or that is otherwise scheduled to be open for business within ninety
(90) days of such date.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Company, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Company
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Company’s report
on Form 10-Q or Form 10-K (or their equivalents) which the Company is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release
No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229
and 249).

“OFAC” means the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Property” means each Property which is fully developed and operational,
other than a Medical Office/Office Property.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Participant” has the meaning given such term in Section 13.6(d).

 

- 18 -



--------------------------------------------------------------------------------

“Participant Register” has the meaning set forth in Section 13.6(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means: (a) Liens imposed by law for taxes that are not
yet due or are being contested in compliance with Section 8.4; (b) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other like Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or are being
contested in compliance with Section 8.4; (c) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default; (f) easements, zoning restrictions, rights-of-way, use restrictions,
rights of first refusal, and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Subsidiary; (g) Liens on assets other than the
Unencumbered Assets securing reimbursement obligations with respect to trade
letters of credit issued in the ordinary course of business, provided that such
Liens attach only to the assets being acquired with the proceeds of such letters
of credit; and (h) Liens on assets other than the Unencumbered Assets securing
Indebtedness of any Subsidiary owing to the Borrower; provided that, except as
provided in clauses (g) and (h) above, the term “Permitted Encumbrances” shall
not include any Lien securing Indebtedness; and provided further, that clauses
(g) and (h) above shall not limit the Borrower’s rights under Section 8.12.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Default Rate” means an interest rate per annum equal to the Base Rate as
in effect from time to time, plus the Applicable Margin (Base Rate), plus two
percent (2.0%).

“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

“Property” means any parcel of real property, and improvements thereon, which is
owned, leased or operated by the Company, the Borrower, their Subsidiaries or
any Unconsolidated Affiliate and which is located in the United States of
America or the District of Columbia.

 

- 19 -



--------------------------------------------------------------------------------

“Qualified Subsidiary” means a Subsidiary (w) that is not a Guarantor, (x) that
is one hundred percent (100%) owned directly or indirectly by the Borrower,
(y) that is not liable for any Indebtedness (whether secured or unsecured and
including any Guarantees of Indebtedness of another Person) and (z) that is not
the subject of a Bankruptcy Event. The initial Qualified Subsidiaries as of the
Third Modification Effective Date are listed on Schedule QS, and such Schedule
QS shall be updated in accordance with Section 8.1(c).

“Rating Agency” means S&P or Moody’s.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money that is not Nonrecourse Indebtedness.

“Register” has the meaning given such term in Section 13.6(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requisite Lenders” means, as of any date, (a) Lenders having at least fifty
percent (50.0%) of the aggregate amount of all Commitments, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding at least
fifty percent (50.0%) of the principal amount of the aggregate outstanding
Loans; provided that (i) in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded, and (ii) at
all times when two (2) or more Lenders (excluding Defaulting Lenders) are party
to this Agreement, the term “Requisite Lenders” shall in no event mean less than
two (2) Lenders.

“Reserve Percentage” means the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).

 

- 20 -



--------------------------------------------------------------------------------

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower, but excluding dividends
payable solely in additional shares of common Equity Interests of the Borrower.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Secured Indebtedness” means Total Indebtedness which is secured in any manner
by a Lien on real property, including a ground leasehold interest (including,
for the avoidance of doubt, the pro-rata share of all such Indebtedness of
Unconsolidated Affiliates).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvent” when used with respect to any Person, means that, as of any date of
determination,

(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature, given the
likelihood of refinancings or sales. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

“Specified Swap Contract” means any Swap Agreement, together with any
Derivatives Support Document relating thereto, that is made or entered into at
any time, or in effect at any time now or hereafter, whether as a result of an
assignment or transfer or otherwise, between the Borrower or any Subsidiary of
the Borrower and any Specified Swap Provider.

 

- 21 -



--------------------------------------------------------------------------------

“Specified Swap Provider” means any Lender, or any Affiliate of a Lender that is
a party to a Swap Agreement at the time the Swap Agreement is entered into.

“Specified Swap Obligation” means the Swap Obligations of the Company, the
Borrower or a Subsidiary in connection with any Swap Agreement relating to the
Loans entered into between such Person and any Lender or its Affiliate at the
time such Swap Agreement is entered into; provided that within fifteen (15) days
of the later of the Agreement Date and the time that any transaction relating to
such Swap Obligation is executed, the Lender party thereto (other than Wells
Fargo) or the Borrower shall have delivered written notice to the Administrative
Agent that such a transaction has been entered into and that the Lender (or
Affiliate) party thereto and the Borrower has agreed that such transaction
constitutes a Specified Swap Obligation. For the purposes hereof, the ISDA
Master Agreement, dated March 26, 2012, entered into by the Company and the
Borrower, on one hand, and Wells Fargo, on the other hand, together with the
confirmation and schedules relating thereto and all modifications, extensions,
renewals and replacements thereof, shall be a Specified Swap Obligation.

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans, the other Obligations and the Specified Swap Obligations, if any, in
a manner reasonably satisfactory to the Administrative Agent in its sole and
absolute discretion.

“Subsidiary” means, with respect to the Company or the Borrower (either of the
foregoing, the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary Guarantors” means, individually and collectively, as the context may
require, each Subsidiary that owns (or leases) an Unencumbered Asset but is not
a Qualified Subsidiary and that provides a Guarantee of the Obligations pursuant
to a Guaranty so that the Property owned (or leased) by such Subsidiary
qualifies as an Unencumbered Asset. The initial Subsidiary Guarantors as of the
Third Modification Effective Date are listed on Schedule SG, and such Schedule
SG shall be updated in accordance with Section 8.1(c).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company, the
Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction, including the
Swap Termination Value.

 

- 22 -



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Administrative
Agent or any Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Modification Agreement” means that certain Third Modification to Credit
Agreement, dated September 26, 2016.

“Third Modification Effective Date” has the meaning given such term in the Third
Modification Agreement.

“Total Asset Value” means the sum of all of the following of the Company, the
Borrower, and their Subsidiaries on a consolidated basis determined in
accordance with GAAP applied on a consistent basis, without duplication:

(a) unrestricted cash, cash equivalents and marketable securities in excess of
$25,000,000, plus

(b) with respect to each Medical Office/Office Property or Other Property (other
than a Development Property or an Acquisition Property), the quotient of
(i) Adjusted NOI minus Capital Reserves attributable to such Property for the
prior four consecutive fiscal quarters, divided by (ii) the applicable
Capitalization Rate, plus

(c) the GAAP book value of notes receivable of the Company, the Borrower and
their Subsidiaries which are not more than sixty (60) days past due or otherwise
in default, plus

(d) the GAAP book value (after any impairments) of all Construction-in-Process
for Development Properties plus

(e) the GAAP book value (after any impairments) of all Acquisition Properties.

The Borrower’s pro rata share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (a))
will be included in Total Asset Value calculations consistent with the above
described treatment for wholly owned assets; provided that (A) not more than
twenty percent (20%) of Total Asset Value may be attributable to Other
Properties (provided that, solely for purposes of this clause (A), Other
Properties shall not include Properties that are used primarily as independent
living or assisted living facilities), (B) not more than twenty percent (20%) of
Total Asset Value may be attributable to Unconsolidated Affiliates, (C) not more
than ten percent (10%) of Total Asset Value may be attributable to notes
receivable, (D) not more than five percent (5%) of Total Asset Value may be
attributable to Development Properties, and (E) not more than thirty-five
percent (35%) of Total Asset Value, in the aggregate, may be attributable to
clauses (B) through (D) above. For the avoidance of doubt the Borrower shall
receive credit for the Total Asset Value up to and including the

 

- 23 -



--------------------------------------------------------------------------------

percentage limits referenced in (A) through (E) immediately above, and any
amount in excess of such limitations shall be excluded from the calculation of
Total Asset Value.

“Total EBITDA” means for any fiscal period, total EBITDA of the Company, the
Borrower and their consolidated Subsidiaries and the pro rata share of EBITDA of
Unconsolidated Affiliates.

“Total Fixed Charges” means for any fiscal period, an amount equal to the sum of
(i) Interest Expense, plus (ii) regularly scheduled installments of principal
payable with respect to Total Indebtedness (excluding balloon payments due at
maturity), plus (iii) all dividend payments due to the holders of any preferred
Equity Interests in the Company and all distributions due to the holders of any
limited partnership interests in the Borrower other than limited partner
distributions based on the per share dividend paid on the common shares of
beneficial interest of the Company plus (iv) rent payable under all ground
leases under which the Company, the Borrower or one of their Subsidiaries is the
tenant, to the extent such rent is not deducted in the calculation of Total
EBITDA (including in each case (i) through (iv), the Borrower’s pro rata share
thereof for Unconsolidated Affiliates).

“Total Indebtedness” means all Indebtedness of the Company, the Borrower and
their consolidated Subsidiaries and the pro rata share of all Indebtedness of
Unconsolidated Affiliates determined in accordance with GAAP. Notwithstanding
the use of GAAP, the calculation of Total Indebtedness shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities that is included in the calculation of Total Indebtedness
shall be the historical cost basis, which generally is the contractual amount
owed adjusted for amortization or accretion of any premium or discount (but
without any fair value adjustments).

“Total Leverage Ratio” shall have the meaning given that term in
Section 10.13(a).

“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents and the
borrowing of Loans.

“Type” means, with respect to any Loan, whether such Loan or portion thereof is
a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

“Unencumbered Asset” means a Property that meets each of the following criteria
and is designated as an Unencumbered Asset by the Borrower: (1) the Property is
either one hundred percent (100%) fee owned or ground leased under an Eligible
Ground Lease by (a) the Borrower, (b) a Subsidiary Guarantor or (c) a Qualified
Subsidiary; and (2) the Property is improved as a Medical Office/Office Property
or Other Property with one or more completed buildings of a type generally
consistent with the Borrower’s business strategy, unless such Property is a
Development Property; and (3) the Property (and the Equity Interest therein, if
owned by a Subsidiary Guarantor or a Qualified Subsidiary) is not directly or
indirectly subject to any Lien (other than Permitted Encumbrances and other
Liens permitted under

 

- 24 -



--------------------------------------------------------------------------------

Section 10.2(a) of this Agreement) or any Negative Pledge; and (4) the Property
is free of any material Environmental Liabilities and is in material compliance
with all Environmental Laws; and (5) the Property is free of any material
defects; and (6) the Property is located in the United States; and (7) the
Property, together with all other Unencumbered Assets, shall comply with the
requirements of Section 10.15; and (8) if such Property is a Development
Property and construction of improvements has commenced, there has been no
interruption of construction for more than ninety (90) consecutive days (other
than as a result of a force majeure event that has not continued for more than
one hundred eighty (180) days).

“Unencumbered Asset Value” means with respect to Unencumbered Assets, the sum,
without duplication, of:

(a) for each Unencumbered Asset that is a Medical Office/Office Property (other
than a Development Property or an Acquisition Property), the Unencumbered NOI
for such Medical Office/Office Property for the prior four consecutive fiscal
quarters divided by the applicable Capitalization Rate, plus

(b) for each Unencumbered Asset that is an Other Property (other than a
Development Property or an Acquisition Property), the Unencumbered NOI for such
Other Property for the prior four consecutive fiscal quarters divided by the
applicable Capitalization Rate plus

(c) the GAAP book value (after any impairments) of all Construction-in-Process
for Development Properties that are Unencumbered Assets and that are at least
seventy percent (70%) (by rentable area) pre-leased to one or more tenants which
will occupy such space, until such Property no longer qualifies as a Development
Property, plus

(d) the GAAP book value (after any impairments) of all Acquisition Properties
that are Unencumbered Assets plus

(e) the GAAP book value (after any impairments) of unencumbered Mortgage Notes
so long as (i) the real estate securing such Mortgage Note meets the criteria
for an Unencumbered Asset which is not a Development Property (other than
clauses (1) and (8) of the definition thereof), (ii) the principal amount of
such Mortgage Note does not exceed seventy-five percent (75%) of the GAAP book
value of the real estate securing such Mortgage Note and (iii) such Mortgage
Note permits the holder thereof to pledge such Mortgage Note to the
Administrative Agent without the further consent of the obligor thereunder or
any other Person,

provided that (A) not more than ten percent (10%) of Unencumbered Asset Value
may be attributable to a single Person (and its subsidiaries and parent
companies) as the tenant, (B) (i) not more than ten percent (10%) of
Unencumbered Asset Value may be attributable to Unencumbered Assets that are
subject to an Eligible Off-Campus Ground Lease and (ii) not more than forty
percent (40%) of Unencumbered Asset Value may be attributable to Unencumbered
Assets that are subject to an Eligible On-Campus Ground Lease, (C) not more than
twenty-five percent (25%) of Unencumbered Asset Value may be attributable to
Unencumbered Assets that are Other Properties, (D) not more than ten percent
(10%) of Unencumbered Asset Value may be attributable to Unencumbered Assets
that are Development Properties, and (E) not more than ten percent (10%) of
Unencumbered Asset Value may be attributable to Mortgage Notes. For the
avoidance of doubt the Borrower shall receive credit for the Unencumbered Asset
Value up to and including the percentage limits referenced in (A) through
(E) immediately above, and any amount in excess of such limitations shall be
excluded from the calculation of Unencumbered Asset Value.

 

- 25 -



--------------------------------------------------------------------------------

“Unencumbered NOI” means for any fiscal period, the sum of (a) the total
Adjusted NOI attributable to all Unencumbered Assets (other than Development
Properties and excluding, for the avoidance of doubt, Mortgage Notes) for such
period minus Capital Reserves attributable to Unencumbered Assets for such
period, plus (b) the net income attributable to any unencumbered Mortgage Notes
that are included in the computation of Unencumbered Asset Value and are secured
by a completed Medical Office/Office Property or Other Property; provided that
not more than ten percent (10%) of Unencumbered NOI may be attributable to
Mortgage Notes.

“Unsecured Indebtedness” means all of the Total Indebtedness which is not
Secured Indebtedness (including, for the avoidance of doubt, (i) any Total
Indebtedness that is secured by a Lien on Equity Interests and (ii) the pro rata
share of all Indebtedness of Unconsolidated Affiliates which is not Secured
Indebtedness).

“Unsecured Interest Expense” means for any fiscal period, an amount equal to
Interest Expense with respect to all Unsecured Indebtedness for such period.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2     General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date, provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided, further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) upon Lender’s written request of Borrower, the Borrower shall provide to
the Administrative Agent and the Lenders financial

 

- 26 -



--------------------------------------------------------------------------------

statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Pacific time.

ARTICLE II. CREDIT FACILITY

Section 2.1     Loans.

(a) Making of Loans. Subject to the terms and conditions hereof, on the Third
Modification Effective Date, each Lender severally and not jointly agrees to
make a Loan to the Borrower in the aggregate principal amount equal to (i) the
amount of such Lender’s Commitment, less (ii) the principal amount of the Loans
made by such Lender to Borrower then outstanding immediately prior to the Third
Modification Effective Date. Each Base Rate Loan shall be in an aggregate
minimum amount of $500,000 and integral multiples of $100,000. Each LIBOR Loan
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$250,000 in excess of that amount. Upon funding of the Loans, the Commitments
shall terminate.

(b) Requests for Loans. Not later than 9:00 a.m. Pacific time at least three
(3) Business Days prior to the anticipated Third Modification Effective Date,
the Borrower shall give the Administrative Agent notice requesting that the
Lenders make the Loans on the Third Modification Effective Date and specifying
the aggregate principal amount of Loans to be borrowed, the Type of the Loans,
and if such Loans are to be LIBOR Loans, the initial Interest Period for the
Loans. Such notice shall be irrevocable once given and binding on the Borrower.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Lender.

(c) Funding of Loans. Each Lender shall deposit an amount equal to the Loan to
be made by such Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds, not later than 9:00 a.m.
Pacific time on the Third Modification Effective Date. Subject to fulfillment of
all applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower in the account specified by the Borrower in the
Disbursement Instruction Agreement, not

 

- 27 -



--------------------------------------------------------------------------------

later than 12:00 noon Pacific time on the Effective Date, the proceeds of such
amounts received by the Administrative Agent. The Borrower may not re-borrow any
portion of the Loans once repaid.

Section 2.2     Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to, but excluding, the date such Loan shall be paid in full, at the
following per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin (Base Rate); and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin (LIBOR).

Notwithstanding the foregoing, while an Event of Default exists at the election
of Requisite Lenders, the Borrower shall pay to the Administrative Agent for the
account of each Lender, interest at the Post-Default Rate on the outstanding
principal amount of any Loan made by such Lender and on any other amount payable
by the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including, without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) with respect to Loans bearing
interest at the LIBOR Rate, at the end of each Interest Period for each such
Loan, provided that in the case of Interest Periods longer than three
(3) months, at each three (3) month interval thereof, and (ii) with respect to
Loans bearing interest at the Base Rate, monthly in arrears on the first day of
each month, commencing with the first full calendar month occurring after the
Effective Date and (ii) on any date on which the principal balance of such Loan
is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding on the Lenders and the Borrower
for all purposes, absent manifest error.

Section 2.3     Number of Interest Periods.

There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time. For the purposes hereof, Loans subject to Interest
Periods of the same length, which are not co-terminus, shall be deemed different
Interest Periods.

Section 2.4     Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.

Section 2.5     Prepayments.

(a) The Loans may be pre-paid in whole or in part; provided, however, that
Borrower shall pay to Administrative Agent, for the benefit of Lenders, any
amounts required under Section 5.1 below and an exit fee (the “Exit Fee”) in an
amount equal to the product of (i) the amount being prepaid and (ii) applicable
“Prepayment Premium” set forth below.

 

- 28 -



--------------------------------------------------------------------------------

Period

   Prepayment Premium  

On or before September     , 2017

     2.0 % 

From September     , 2017 until September , 2018

     1.0 % 

After September     , 2018

     0.0 % 

(b) Any amounts repaid hereunder may not be re-borrowed.

Section 2.6     Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $100,000 and integral multiples of $100,000 in excess of that
amount, and each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 9:00 a.m. Pacific time three
(3) Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of such proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.7 or the Borrower’s failure to comply with any of
the terms of Section 2.7.

Section 2.7     Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess of that amount
and upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the date of Conversion on the principal amount so
Converted in accordance with Section 2.2. Any Conversion of a LIBOR Loan into a
Base Rate Loan shall be made on, and only on, the last day of an Interest Period
for such LIBOR Loan. Each such Notice of Conversion shall be given not later
than 9:00 a.m. Pacific time three (3) Business Days prior to the date of any
proposed Conversion. Promptly after receipt of a Notice of Conversion, the
Administrative Agent shall notify each Lender of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if
such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 

- 29 -



--------------------------------------------------------------------------------

Section 2.8     Notes.

(a) Notes. The Loans made by each Lender shall, in addition to this Agreement,
also be evidenced by a Note, payable to the order of such Lender in a principal
amount equal to the amount of its Commitment as in effect on the Third
Modification Effective Date and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
written notice from a Lender that a Note of such Lender has been lost, stolen,
destroyed or mutilated, the Borrower shall at its own expense execute and
deliver to such Lender a new Note dated the date of such lost, stolen, destroyed
or mutilated Note.

Section 2.9       Intentionally Omitted.

Section 2.10     Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Disbursement Instruction
Agreement. The Borrower agrees to be bound by any transfer request: (i)
authorized or transmitted by the Borrower; or (ii) made in the Borrower’s name
and accepted by the Administrative Agent in good faith and in compliance with
these transfer instructions, even if not properly authorized by the Borrower.
The Borrower further agrees and acknowledges that the Administrative Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the Borrower to effect a wire or funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower. The Administrative Agent is not obligated or
required in any way to take any actions to detect errors in information provided
by the Borrower. If the Administrative Agent takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, the
Borrower agrees that no matter how many times the Administrative Agent takes
these actions the Administrative Agent will not in any situation be liable for
failing to take or correctly perform these actions in the future and such
actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents, or any agreement between
the Administrative Agent and the Borrower. The Borrower agrees to notify the
Administrative Agent of any errors in the transfer of any funds or of any
unauthorized or improperly authorized transfer requests within fourteen
(14) days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization;
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate

 

- 30 -



--------------------------------------------------------------------------------

any Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause the Administrative Agent or any Lender to violate any
Applicable Law or regulation.

(c) Limitation of Liability. None of the Administrative Agent or any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1     Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 11.5, the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

- 31 -



--------------------------------------------------------------------------------

Section 3.2     Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1(a) shall be made from the Lenders pro rata according
to the amounts of their respective Commitments and each payment of the fees
under Section 3.5(a), shall be made for the account of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Loans shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them, provided that, subject to Section 3.9, if immediately prior to
giving effect to any such payment in respect of any Loans the outstanding
principal amount of the Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such Loans
were made, then such payment shall be applied to the Loans in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment or prepayment of principal of Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; (d) each payment
of interest on the Loans shall be made for the account of the Lenders pro rata
in accordance with the amounts of interest on the Loans then due and payable to
the respective Lender; and (e) the making, Conversion and Continuation of Loans
of a particular Type (other than Conversions provided for by Sections 5.1(c) and
5.5) shall be made pro rata among the Lenders according to the amounts of their
respective Loans and the then-current Interest Period for each Lender’s portion
of each such Loan of such Type shall be coterminous.

Section 3.3     Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Swap Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2 or Section 11.5, as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4     Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall

 

- 32 -



--------------------------------------------------------------------------------

not relieve the obligation of any other Lender to make any Loan or to perform
any other obligation to be made or performed by such other Lender.

Section 3.5     Fees.

(a) Closing Fee. On the Third Modification Effective Date, the Borrower agrees
to pay to the Administrative Agent and each Lender all loan fees as have been
agreed to in writing by the Borrower and the Administrative Agent.

(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

Section 3.6     Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.

Section 3.7     Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2(a). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8     Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

- 33 -



--------------------------------------------------------------------------------

Section 3.9     Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Requisite Lenders”.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement to the extent otherwise payable by the Borrower under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, and the
Lenders agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(g) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by giving written notice thereof to
the Administrative Agent, such

 

- 34 -



--------------------------------------------------------------------------------

Defaulting Lender and the other Lenders, demand that such Defaulting Lender
assign its Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.6(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Lender who is a Non-Defaulting Lender may, but shall
not be obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of Section 13.6(b). In connection with any
such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, in accordance with Section 13.6(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500, provided
that failure by a Defaulting Lender to execute any such Assignment and
Assumption shall not invalidate any such assignment. No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the Assignment and Assumption shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the
Administrative Agent, the applicable Defaulting Lender’s Commitment Percentage
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) such Defaulting Lender’s
full Commitment Percentage of all Loans. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Section 3.10     Taxes; Foreign Lenders.

(a) Terms. For purposes of this Section, the term “Applicable Law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall indemnify each Recipient, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant

 

- 35 -



--------------------------------------------------------------------------------

Governmental Authority. A certificate setting forth the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

i. Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

ii. Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by

 

- 36 -



--------------------------------------------------------------------------------

the Borrower or the Administrative Agent) of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” or other applicable article of such tax treaty;

(2) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W- 9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender

 

- 37 -



--------------------------------------------------------------------------------

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party related to such refund and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender,

 

- 38 -



--------------------------------------------------------------------------------

the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

ARTICLE IV. [RESERVED]

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1     Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant reasonably determines in
good faith that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), including, without limitation, any Regulatory Change,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a direct consequence of, or with reference
to, such Lender’s Commitments or its making or maintaining Loans below the rate
which such Lender or such Participant or such corporation controlling such
Lender or such Participant could have achieved but for such compliance (taking
into account the policies of such Lender or such Participant or such corporation
with regard to capital), then the Borrower shall, from time to time, within
thirty (30) days after written demand by such Lender or such Participant
(together with any other information reasonably requested by the Borrower), pay
to such Lender or such Participant additional amounts sufficient to compensate
such Lender or such Participant or such corporation controlling such Lender or
such Participant to the extent that such Lender or such Participant determines
in good faith such increase in capital is directly allocable to such Lender’s or
such Participant’s obligations hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may reasonably determine in good faith to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are directly
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
such Lender under this Agreement or any of the other Loan Documents in respect
of any of such LIBOR Loans or such obligation or the maintenance by such Lender
of capital in respect of its LIBOR Loans or its Commitments (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than taxes imposed on or measured by the overall net income
of such Lender or of its Lending Office for any of such LIBOR Loans by the
jurisdiction in which such Lender has its principal office or such Lending
Office), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined to the extent
utilized when determining LIBOR for such Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

(c) Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without limiting
the effect of the provisions of the immediately preceding Sections 5.1(a) and
5.1(b), if by reason of any

 

- 39 -



--------------------------------------------------------------------------------

Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 5.5 shall
apply).

(d) [Reserved].

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section 5.1. Determinations by the Administrative Agent, such Lender,
or such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error.

Section 5.2     Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR; or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

- 40 -



--------------------------------------------------------------------------------

Section 5.3     Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).

Section 5.4     Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.

Section 5.5     Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall
be automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 5.1, Section 5.2 or Section 5.3 that gave
rise to such Conversion no longer exist:

 

- 41 -



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 5.1(c) or 5.3 that gave rise
to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

Section 5.6     Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(b) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.6(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section 5.6
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent, the Affected Lender or any of the other Lenders. The
terms of this Section 5.6 shall not in any way limit the Borrower’s obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to this Agreement (including, without limitation, pursuant to Sections
3.10, 5.1 or 5.4) with respect to any period up to the date of replacement.

Section 5.7     Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10, 5.1 or 5.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

- 42 -



--------------------------------------------------------------------------------

Section 5.8     Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1     Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the
disbursement of Loan proceeds hereunder on the Third Modification Effective Date
is subject to the satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent or as specified in the
exhibits hereto:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower, payable to each Lender complying with the
terms of Section 2.8(a);

(iii) intentionally omitted;

(iv) an opinion of O’Melveny & Myers LLP, counsel to the Borrower and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and covering
the matters required by Administrative Agent;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party issued within thirty (30) days
of the date hereof and certificates of qualification to transact business or
other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;

 

- 43 -



--------------------------------------------------------------------------------

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a compliance certificate, in the form delivered to Administrative Agent
prior to the date hereof on a pro forma basis for the Borrower’s fiscal quarter
ending June 30, 2016;

(x) a Disbursement Instruction Agreement effective as of the Third Modification
Effective Date;

(xi) intentionally omitted;

(xii) copies of all Material Contracts in existence on the Third Modification
Effective Date;

(xiii) the Fee Letter;

(xiv) all other fees, expenses and reimbursement amounts due and payable to the
Administrative Agent and any of the Lenders as required hereunder, including,
without limitation, the reasonable and actually incurred fees and expenses of
counsel to the Administrative Agent, have been paid;

(xv) UCC, tax, judgment and lien search reports with respect to each Loan Party
in all necessary or appropriate jurisdictions indicating that there are no liens
of record other than Permitted Encumbrances;

(xvi) a complete listing of all Subsidiaries which are Non-Guarantors;

(xvii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request of
the Borrower in writing;

(xviii) projections through 2019 that the Lenders deem satisfactory; and

(xix) evidence of all material governmental and third party approvals necessary
in connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.

(b) In the reasonable good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since December 31,
2015, that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

- 44 -



--------------------------------------------------------------------------------

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all material
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound;

(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and

(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 6.2     Conditions Precedent to All Loans.

The obligations of Lenders to make any Loans are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loans or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of such Loan with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder; and (c)
the Administrative Agent shall have received a timely Notice of Borrowing. Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, except as the Borrower may
otherwise advise the Administrative Agent and Lenders in writing referencing
this Section 6.2, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made that all
conditions to the making of such Loan contained in this Article VI have been
satisfied. Unless set forth in writing to the contrary expressly and
specifically referencing this Section, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Administrative
Agent and the other Lenders that the conditions precedent for initial Loans set
forth in Sections 6.1 and 6.2 that have not previously been waived by the
Lenders in accordance with the terms of this Agreement have been satisfied.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

Section 7.1     Organization; Powers.

Each of the Group Members is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted, or
hereafter proposed to be conducted, and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 7.2     Authorization; Enforceability.

The Transactions are within each of the Loan Party’s powers and have been duly
authorized by all necessary action on the part of each Loan Party. This
Agreement has been duly executed and delivered by each of the Company and the
Borrower and constitutes a legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.3     Governmental Approvals; No Conflicts.

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or the charter,
bylaws or other organizational documents of any Group Member or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Group Member or its
assets, except to the extent such violation or default could not reasonably be
expected to have a Material Adverse Effect, or give rise to a right thereunder
to require any payment to be made by any Group Member, and (d) will not result
in the creation or imposition of any Lien on any asset of any Group Member.

Section 7.4     Financial Condition; No Material Adverse Change.

(a) The Company, the Borrower, and their consolidated Subsidiaries have
heretofore furnished to the Lenders their consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2015, reported on by Deloitte & Touche LLP,
independent public accountants, certified as true and correct in all material
respects by its chief financial officer (and subject to all footnotes therein).
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company, the
Borrower and their consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP. No Group Member has any material Guarantee
obligations, material contingent liabilities and material liabilities for taxes,
or any long-term space leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.

 

- 46 -



--------------------------------------------------------------------------------

(b) Since December 31, 2015, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company, the Borrower and their Subsidiaries, taken as a whole.

(c) The pro forma covenant compliance certificate described in
Section 6.1(a)(ix), a copy of which has heretofore been furnished to each
Lender, has been prepared giving effect (as if such events had occurred on such
date) to (i) the Loans outstanding as of and to be made on the Third
Modification Effective Date and the use of proceeds thereof and (ii) the payment
of fees and expenses in connection with the foregoing. Such certificate has been
prepared based on the information then known to the Borrower as of the date of
delivery thereof, and presents fairly on a pro forma basis the estimated
financial covenant compliance of Borrower and its consolidated Subsidiaries as
at the Third Modification Effective Date, assuming that the events specified in
the preceding sentence had actually occurred at such date.

Section 7.5     Properties.

(a) Except for defects in title that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Group Members has marketable title to, or valid leasehold interests in,
all its real and personal property material to its business, free and clear of
all Liens except for Liens permitted by Section 10.2. Each Group Member has
obtained customary title insurance on its real property.

(b) Each of the Group Members owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Group Members does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

Section 7.6     Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting any Group Member (i) as to which, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Group Members (i) to Borrower’s knowledge after due inquiry,
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

Section 7.7     Compliance with Laws and Agreements.

Each of the Group Members is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing hereunder and no Group Member is in default under or
with respect to any

 

- 47 -



--------------------------------------------------------------------------------

contractual obligation that could, either individually or in the aggregate,
result in a Material Adverse Effect.

Section 7.8     Investment and Holding Company Status.

None of the Group Members is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

Section 7.9     Taxes.

Each of the Group Members has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Group
Member, as applicable, has set aside on its books adequate reserves, or are
subject to any valid extension of time for payment, or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 7.10     ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $5,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $5,000,000 the fair market value of
the assets of all such underfunded Plans.

Section 7.11     Disclosure.

None of the reports, financial statements, certificates or other information
furnished by the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time. To the best of the Borrower’s actual knowledge, there
are no facts regarding the Company, the Borrower and their Subsidiaries (other
than matters of a general economic nature) which Borrower has not disclosed to
Administrative Agent and the Lenders in writing (either in this Agreement or
otherwise) which, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

Section 7.12     Federal Regulations.

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used (a) for “buying” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect for any purpose that violates the
provisions of the Regulations of the Board or (b) for any purpose that violates
the provisions of the

 

- 48 -



--------------------------------------------------------------------------------

Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

Section 7.13     Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against any
Group Member pending or, to the knowledge of the Company or the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable laws, regulations and orders of any Governmental Authority dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

Section 7.14     Subsidiaries.

Except as disclosed to the Administrative Agent by the Borrower in writing from
time to time after the Third Modification Effective Date, (a) Schedule 7.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Equity Interests owned by
any other Group Member and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options or long-term incentive plan and other employee benefits in the nature
thereof granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any Subsidiary.

Section 7.15     Use of Proceeds.

The proceeds of the Loans shall be used for general corporate purposes of the
Borrower and its Subsidiaries, including the financing of working capital needs,
the repayment of Indebtedness of the Borrower and its Subsidiaries and
acquisitions permitted by this Agreement. The Borrower will not request any
Loan, and the Borrower shall not use, and shall ensure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Loan, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 7.16     Solvency.

The Company and each Loan Party is, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be
and will continue to be, Solvent.

Section 7.17     Status of the Company.

The Company (i) is taxed as a REIT within the meaning of Section 856(a) of the
Code, (ii) has not revoked its election to be a REIT, and (iii) has not engaged
in any “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) of the
Code (or any successor provision thereto).

 

- 49 -



--------------------------------------------------------------------------------

Section 7.18     Properties.

Schedule 7.18(a) sets forth a list of all real property of the Group Members and
the owner (or ground-lessor) of such real property, and Schedule 7.18(b) sets
forth a list of all Unencumbered Assets and the owner (or ground-lessor) of such
Unencumbered Asset. All such Unencumbered Assets satisfy the requirements for an
Unencumbered Asset set forth in the definition thereof.

Section 7.19     Anti-Corruption Laws and Sanctions.

(a) None of (i) the Company, the Borrower, any Subsidiary of the foregoing or,
to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of the
Company, the Borrower, or such Subsidiary, as applicable, any agent or
representative of the Company, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the Credit Facility, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions, (B) has
its assets located in a Sanctioned Country, (C) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
(D) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws. Each of the Company, the
Borrower and their respective Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Company, the
Borrower and their respective Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with the Anti-Corruption Laws. Each
of the Company, the Borrower and their respective Subsidiaries, and to the
knowledge of Borrower, each director, officer, employee, agent and Affiliate of
the Company, Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

(b) No proceeds of any Loan have been used, directly or indirectly, by the
Company, the Borrower, any of their respective Subsidiaries or, to the knowledge
of the Company, the Borrower, or any of their respective Subsidiaries, any of
its or their respective directors, officers, employees and agents (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, including any payments
(directly or indirectly) to a Sanctioned Person or a Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 7.20     Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the Third Modification Effective Date and at and as of the date
of the occurrence of each Credit Event (as and to the extent such
representations and warranties were in existence at each such date), except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which

 

- 50 -



--------------------------------------------------------------------------------

case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
expressly and specifically permitted hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans.

ARTICLE VIII. AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of the Company and the Borrower covenants and agrees with the Lenders
that:

Section 8.1     Financial Statements; Ratings Change and Other Information.

The Borrower will furnish (or cause to be furnished) to the Administrative Agent
and each Lender:

(a) within ninety (90) days after the end of each fiscal year of each of the
Company, the Borrower, and their Subsidiaries, each of the Company’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of each of the Company, the Borrower,
and their Subsidiaries, commencing with the fiscal quarter ended June 30, 2016,
each of the Company’s consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) (i) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (B) setting forth reasonably detailed calculations
demonstrating compliance with Section 10.6, Section 10.13 and Section 10.15,
(C) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 7.4 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and (D) setting
forth the assets then held by the Company and its direct and indirect
Subsidiaries (other than assets then held by the Borrower and the Borrower’s
direct and indirect Subsidiaries) and certifying as to what percentage of such
assets are the Company’s direct ownership in the Borrower; and (ii) together
with such compliance certificate, the Borrower shall deliver the

 

- 51 -



--------------------------------------------------------------------------------

following, in form and detail satisfactory to the Administrative Agent, (A) a
copy of the quarterly “HTA Supplemental Information” posted on the Borrower’s
website (which includes financial information relating to the Borrower’s
portfolio), or if such “HTA Supplemental Information” is not available, a
report, with respect to the quarterly period immediately prior to the fiscal
quarter for which such report is submitted, containing financial information
with respect to the Borrower’s portfolio in a form substantially similar to that
set forth in the most recently posted “HTA Supplemental Information”; and
(B) (1) concurrently with the delivery of financial statements under clause
(b) above, a schedule that lists the Properties included in Total Asset Value
which identifies whether such Property is an Unencumbered Asset, and if such
Property is subject to any Indebtedness, an Eligible Ground Lease, or an
Eligible On-Campus Ground Lease;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company,
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company or the Borrower to its stockholders generally, as the case may be;

(f) as soon as reasonably practicable, and in any event no later than ninety
(90) days after the end of each fiscal year of each of the Company, the
Borrower, and their Subsidiaries, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of each
of the Company, the Borrower, and their Subsidiaries, as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position, projected income, projected
compliance with Sections 10.13 and 10.15 and a description of the underlying
assumptions applicable thereto) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Financial
Officer stating that such Projections are based on reasonable estimates,
information and assumptions;

(g) within forty-five (45) days after the end of each fiscal quarter of each of
the Company, the Borrower, and their Subsidiaries (or ninety (90) days in the
case of the fourth quarter), a narrative discussion and analysis of the
financial condition and results of operations of each of the Company, the
Borrower, and their Subsidiaries, for such fiscal quarter and for the period
from the beginning of the then current fiscal year to the end of such fiscal
quarter, as compared to the comparable periods of the previous year; provided
that delivery to the Administrative Agent and the Lenders of the Company’s
annual report to the SEC on Form 10-K and its quarterly report to the SEC on
Form 10-Q containing such narrative discussion and analysis shall be deemed to
be compliance with this Section 8.1(g);

(h) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or

 

- 52 -



--------------------------------------------------------------------------------

compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Delivery by the Company to the Administrative Agent and the Lenders of its
annual report to the SEC on Form 10-K and its quarterly report to the SEC on
Form 10-Q, in each case in accordance with SEC requirement for such reports,
shall be deemed to be compliance by the Company with Section 8.1(a) and
Section 8.1(b), as applicable.

Section 8.2     Notices of Material Events.

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice after learning of any of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Group Member
thereof that relates to any Loan Document or that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;

(d) any change in the Applicable Credit Ratings; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 8.3     Existence; Conduct of Business; REIT Status.

Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 10.3. The Company will do all
things reasonably necessary to maintain its status as a REIT. To the extent
required by applicable law, the Company will continue to file Form 10-Q and Form
10-K (or their equivalents) and make other public filings with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor).

Section 8.4     Payment of Obligations.

Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company, the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the

 

- 53 -



--------------------------------------------------------------------------------

failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 8.5     Maintenance of Properties; Insurance.

Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, and (c) obtain and provide insurance certificates
confirming compliance with the above requirements promptly upon written request
by the Administrative Agent.

Section 8.6     Books and Records; Inspection Rights.

Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are customarily made of all material dealings and transactions
in relation to its business and activities in conformity in all material
respects with GAAP. Each of the Company and the Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice to a Financial
Officer, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that the Borrower shall pay the
documented and reasonable out-of-pocket expenses of any such inspection by the
Administrative Agent and the Lenders if an Event of Default has occurred and is
continuing.

Section 8.7     Compliance with Laws.

Each of the Company and the Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

Section 8.8     Use of Proceeds.

The proceeds of the Loans will be used only for working capital needs and
general corporate purposes, including the repayment of debt and permitted
acquisitions, and for the buyback, redemption, retirement or to otherwise
acquire directly or indirectly, shares of the Company’s or Borrower’s Equity
Interests. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 8.9     Distributions in the Ordinary Course.

Each of the Company and the Borrower shall, in the ordinary course of business,
cause all of its Subsidiaries to make transfers of net cash and cash equivalents
upstream to the Borrower, and the Borrower shall continue to follow such
ordinary course of business. The Company and the Borrower shall not make net
transfers of cash and cash equivalents downstream to its Subsidiaries except in
the ordinary course of business consistent with past practice or as otherwise
permitted under this Agreement.

 

- 54 -



--------------------------------------------------------------------------------

Section 8.10     Notices of Asset Sales, Encumbrances or Dispositions.

The Borrower shall deliver to the Administrative Agent and the Lenders written
notice not less than five (5) Business Days prior to a sale, encumbrance with a
Lien to secure Indebtedness or other Disposition of an Unencumbered Asset or
other assets of the Loan Parties or their Subsidiaries, in each case, in a
single transaction or series of related transactions, for consideration in
excess of $200,000,000, which is permitted pursuant to Section 10.1(e),
Section 10.2(a)(iv) or Section 10.9, as applicable.

 

Section 8.11     [Reserved].

Section 8.12     Release of Subsidiary Guarantors.

So long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, following (i) the Disposition, removal or
substitution of an Unencumbered Asset that results in a Subsidiary Guarantor
ceasing to own any Unencumbered Assets or (ii) a Subsidiary Guarantor becoming a
Qualified Subsidiary, and is therefore no longer required to be a Subsidiary
Guarantor under the definition of “Unencumbered Asset”, at the request and
expense of the Borrower and without the need for any consent or approval of the
Lenders, the Administrative Agent shall execute and deliver a release of the
Guaranty made by such Subsidiary Guarantor in a form acceptable to the Borrower
and the Administrative Agent.

Section 8.13     Additional Guarantors.

(a) If, after the Agreement Date, a Subsidiary that is not a Qualified
Subsidiary elects to provide a Subsidiary Guaranty so that the Property owned by
such Subsidiary shall qualify as an Unencumbered Asset, the Borrower shall
deliver to the Administrative Agent each of the following items, each in form
and substance satisfactory to the Administrative Agent: (i) a Guaranty executed
by such Subsidiary and (ii) the items that would have been delivered under
clauses (iv) through (viii) and (xv) of Section 6.1(a) if such Subsidiary had
been a Subsidiary Guarantor on the Agreement Date.

(b) If (i) the Company at any time breaches the covenants set forth in
Section 10.4 below, or (ii) the IRS clarifies (x) to the reasonable satisfaction
of the Lenders and the Borrower or (y) in the form of precedential guidance that
applies to taxpayers generally (rather than a specific taxpayer) that parent
guaranties do not preclude the allocation of related debt in satisfaction of
“negative basis” issues, then the Company shall become a Guarantor by executing
and delivering to the Administrative Agent within five (5) Business Days of the
Administrative Agent’s request, an Accession Agreement (or Guaranty, as
applicable), together with the other items required to be delivered under
clauses (iv) through (viii) and (xv) of Section 6.1(a) (taking into account that
the Company, at such time, is becoming a Loan Party).

Section 8.14     Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as a
non-fiduciary agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the Company and the other Loan Parties
to, provide promptly upon any such request to such Lender, such Person’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law. An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.

 

- 55 -



--------------------------------------------------------------------------------

Section 8.15     Compliance with Anti-Corruption Laws and Sanctions.

The Company and the Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

ARTICLE IX. INFORMATION

Section 9.1     Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
(i) twenty-four (24) hours after the date and time on which the Administrative
Agent or the Borrower posts such documents or (ii) the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto; provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Pacific time on the opening of business on the
next business day for the recipient. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificate required by Section 8.1(c) to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required by Section 8.1(c), the Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 9.2     Public/Private Information.

The Borrower shall reasonably cooperate with the Administrative Agent in
connection with the publication of certain materials and/or information provided
by or on behalf of the Borrower. Documents required to be delivered pursuant to
the Loan Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

- 56 -



--------------------------------------------------------------------------------

Section 9.3     USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the Company and
the other Loan Parties to, provide to such Lender, such Person’s name, address,
tax identification number and/or such other identification information as shall
be necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE X. NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Company and the Borrower covenants and agrees with the Lenders that:

Section 10.1     Indebtedness.

Each of the Company and the Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 10.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary, by the Company
of Indebtedness of the Borrower or any Subsidiary, and by any Subsidiary of
Indebtedness of the Borrower or any other Subsidiary; provided that the Borrower
shall not permit any Subsidiary that owns (or leases) an Unencumbered Asset to
provide a Guarantee of any Indebtedness of the Borrower or the Company unless
such Subsidiary also is or simultaneously becomes a Subsidiary Guarantor
hereunder; and

(e) additional Indebtedness of the Company, the Borrower or any of its
Subsidiaries in an aggregate principal amount (for the Company, the Borrower and
all Subsidiaries) at any one time outstanding that would not cause a violation
of Section 10.13; provided that the Borrower shall not permit any Subsidiary
that owns (or leases) an Unencumbered Asset to create, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, including any
Guarantees of Indebtedness unless such Subsidiary is or simultaneously becomes a
Subsidiary Guarantor hereunder.

Section 10.2     Liens.

(a) Each of the Company and the Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or

 

- 57 -



--------------------------------------------------------------------------------

hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(i) Permitted Encumbrances;

(ii) any Lien on any property or asset of the Company, the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 10.2; provided
that (A) such Lien shall not apply to any other property or asset of the
Company, the Borrower or any Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(iii) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased; and

(iv) Liens (not affecting the Unencumbered Assets) securing Indebtedness
constituting Indebtedness permitted by Section 10.1(e), and Liens (not affecting
Unencumbered Assets) incurred in connection with the cash collateralization of
any Swap Agreement permitted by Section 10.5;

(b) Notwithstanding the foregoing, the Borrower shall not, and shall not permit
any of its Subsidiaries that owns an Unencumbered Asset to, grant a Lien on its
Equity Interest as collateral for Indebtedness to any Person other than the
Administrative Agent, except that if Liens are granted on Unencumbered Assets
(or the Equity Interests in the owners of Unencumbered Assets) to secure the
Obligations, then the Borrower and its Subsidiaries may also grant Liens on such
Unencumbered Assets (or such Equity Interests) to secure the obligations under
other unsecured credit facilities of the Borrower on a pari passu basis.

Section 10.3     Fundamental Changes.

(a) Each of the Company and the Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Company or the Borrower in a transaction in which the
Company or the Borrower, as applicable, is the surviving corporation, (ii) any
Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary; provided that if one of the parties to such merger is a
Subsidiary Guarantor or a Qualified Subsidiary, the Subsidiary Guarantor or
Qualified Subsidiary shall be the surviving entity, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets (A) to the Borrower or
to another Subsidiary; provided that if one of the parties to such transaction
is a Subsidiary Guarantor or a Qualified Subsidiary, either (1) the Subsidiary
Guarantor or Qualified Subsidiary shall be the transferee or (2) the transaction
is permitted by Section 10.9 or (B) in a transaction permitted by Section 10.9,
(iv) the Borrower may sell the Equity Interests in a Subsidiary in a transaction
permitted by Section 10.9, and (v) any Subsidiary which is not a Subsidiary
Guarantor or a Qualified Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower.

 

- 58 -



--------------------------------------------------------------------------------

(b) Each of the Company and the Borrower will not, and will not permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and their
Subsidiaries, taken as a whole, on the date of execution of this Agreement and
businesses reasonably related thereto.

Section 10.4     Limitations on Company’s Assets and Liabilities.

So long as the Company is not a Guarantor, (a) the Company shall not directly
hold cash in excess of $5,000,000, provided that cash held on temporary or
pass-through basis (i.e., no longer than one Business Day) to facilitate the
down streaming of such cash to the Borrower, or for the payment of dividends or
other Restricted Payments shall not be prohibited, and (b) the Company’s direct
ownership in the Borrower shall at all times account for at least ninety-five
percent (95%) of the Company’s assets.

Section 10.5     Swap Agreements.

Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company, the Borrower or
any Subsidiary has actual or potential exposure (other than those in respect of
Equity Interests of the Company, the Borrower or any of its Subsidiaries) and
not for speculative purposes, and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company, the
Borrower or any Subsidiary.

Section 10.6     Restricted Payments; Share Repurchases.

If an Event of Default has occurred and is continuing, the Borrower shall not
make any Restricted Payments to the Company in excess of the amount sufficient
to permit the Company to pay dividends to its shareholders in the minimum
amounts required to be made by the Company in order to maintain its status as a
REIT.

Section 10.7     Transactions with Affiliates.

Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Company, the Borrower or such Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties, (b) transactions between
or among the Company, the Borrower and its Subsidiaries not involving any other
Affiliate and (c) any Restricted Payment permitted by Section 10.6.

Section 10.8     Restrictive Agreements.

Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company, the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets
(including the Equity Interests owned by such Group Member), or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the
Company, the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by

 

- 59 -



--------------------------------------------------------------------------------

law, by this Agreement or by any other agreements for unsecured Indebtedness of
the Borrower (provided that such other agreements shall not impose any
restrictions or conditions that are materially more restrictive than the terms
of this Agreement), (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 10.8 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness (and, for the
avoidance of doubt, if such restrictions do not apply to any Unencumbered Asset
or to the Equity Interests of the Borrower, any Subsidiary Guarantor or any
Qualified Subsidiary), and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

Section 10.9     Disposition of Property.

Each of the Company and the Borrower will not, and will not permit any of its
Subsidiaries to, Dispose of any of its property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Equity Interests to any Person, except:

(a) the Disposition of surplus, obsolete or worn out property in the ordinary
course of business;

(b) the sale of inventory, raw materials, supplies, or other non-fixed assets in
the ordinary course of business;

(c) Dispositions permitted by Section 10.3;

(d) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower,
any Subsidiary Guarantor or any Qualified Subsidiary;

(e) Dispositions of cash or investments not prohibited hereunder; and

(f) the Disposition of other property so long as (i) no Default or Event of
Default has occurred and is continuing, or would occur after giving effect
thereto, (ii) the Borrower remains in compliance with Section 10.13 after giving
effect thereto, and (iii) and the Borrower complies with Section 8.10.

Section 10.10     Payments and Modifications of Subordinate Debt.

The Company and the Borrower will not, and will not permit any of its
Subsidiaries to, make or offer to make any payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
(whether scheduled or voluntary) with respect to principal or interest on any
Indebtedness which is subordinate to the Obligations if a Default or Event of
Default has occurred and is continuing.

Section 10.11     Sales and Leasebacks.

The Company and the Borrower will not, and will not permit any of its
Subsidiaries to, enter into any arrangement with any Person providing for the
leasing by any Group Member as lessee of real or

 

- 60 -



--------------------------------------------------------------------------------

personal property that has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.

Section 10.12     Changes in Fiscal Periods.

The Company and the Borrower will not permit the fiscal year of the Company or
the Borrower to end on a day other than December 31 or change the Company’s or
the Borrower’s method of determining fiscal quarters.

Section 10.13     Financial Covenants.

The Company and the Borrower shall not:

(a) Total Leverage Ratio. Permit the ratio of Total Indebtedness to Total Asset
Value (the “Total Leverage Ratio”) as at the last day of any period of four
consecutive fiscal quarters of the Company to exceed sixty percent (60%);
provided that such ratio may exceed sixty percent (60%) following a Major
Acquisition so long as (i) such ratio does not exceed sixty percent (60%) as of
the end of more than four (4) consecutive fiscal quarters after such Major
Acquisition and (ii) such ratio does not exceed sixty-five percent (65%) as of
any such date of determination.

(b) Secured Leverage Ratio. Permit the ratio of Secured Indebtedness to Total
Asset Value as at the last day of any period of four consecutive fiscal quarters
of the Company to exceed thirty percent (30%); provided that such ratio may
exceed thirty percent (30%) following a Major Acquisition so long as (i) such
ratio does not exceed thirty percent (30%) as of the end of more than four
(4) consecutive fiscal quarters after such Major Acquisition and (ii) such ratio
does not exceed thirty-five percent (35%) as of any such date of determination.

(c) [Reserved]

(d) Fixed Charge Coverage Ratio. Permit the ratio of Total EBITDA to Total Fixed
Charges for any period of four consecutive fiscal quarters of the Company to be
less than 1.50 to 1.0 as of the last day of any fiscal quarter of the Company.

(e) [Reserved]

(f) Unencumbered Leverage Ratio. Permit the ratio of Unsecured Indebtedness to
Unencumbered Asset Value as at the last day of any period of four consecutive
fiscal quarters of the Company to exceed sixty percent (60%); provided that such
ratio may exceed sixty percent (60%) following a Major Acquisition so long as
(i) such ratio does not exceed sixty percent (60%) as of the end of more than
four (4) consecutive fiscal quarters after such Major Acquisition and (ii) such
ratio does not exceed sixty-five percent (65%) as of any such date of
determination.

(g) Unencumbered Coverage Ratio. Permit the ratio of Unencumbered NOI for any
period of four consecutive fiscal quarters of the Company to Unsecured Interest
Expense for such period to be less than 1.75 to 1.0 as of the last day of any
fiscal quarter of the Company

(h) [Reserved]

(i) [Reserved]

 

- 61 -



--------------------------------------------------------------------------------

(j) Pro Forma Calculations.

(i) For purposes of the pro-forma calculations to be made pursuant to
Section 10.13(a), (b), (d), (f) and (g) (and the definitions used therein), such
calculations shall be adjusted by (A) excluding from Unencumbered Asset Value
the actual value of any assets sold by the Borrower or any of its Subsidiaries
since the last day of the prior fiscal quarter and (B) adding to Total Asset
Value and Unencumbered Asset Value the undepreciated GAAP book value (after any
impairments) of any Acquisition Properties acquired (or to be acquired with any
borrowing) by the Borrower or any of its Subsidiaries since the last day of the
prior fiscal quarter

(ii) For purposes of the pro-forma calculations to be made pursuant to
Section 10.13 (and the definitions used therein), such calculations shall be
adjusted by (A) excluding from Unencumbered NOI the actual NOI for the relevant
period of any assets sold by the Borrower or any of its Subsidiaries since the
last day of the prior fiscal quarter, and (B) adding to Unencumbered NOI the
projected NOI for the next four (4) quarters (based on the Borrower’s
projections made in good faith) for any assets acquired (or to be acquired with
any Borrowing) by the Borrower or any of its Subsidiaries since the last day of
the prior fiscal quarter.

Section 10.14     Modification of Governing Documents.

The Company and the Borrower will not, and will not permit any of its
Subsidiaries to, amend or modify any provision of its charter, by-laws,
partnership agreement, operating agreement or other organizational documents
that would have a Material Adverse Effect without the Administrative Agent’s
prior written consent.

Section 10.15     Occupancy of Unencumbered Assets.

The Unencumbered Assets that are Medical Office/Office Properties and Other
Properties (excluding those Unencumbered Assets which are Development Properties
and Acquisition Properties) shall have an aggregate Occupancy Rate for the
preceding calendar quarter of at least eighty-five percent (85%) of the
aggregate rentable area within such Unencumbered Assets. In the event of a
breach or violation of this Section 10.15, such breach or violation shall not be
an Event of Default so long as the Borrower immediately notifies the
Administrative Agent thereof and, within thirty (30) days of receipt of such
notice by the Administrative Agent (subject to extension for up to an additional
thirty (30) days by the Administrative Agent in its sole and absolute
discretion), the Borrower adds, substitutes or removes one or more Properties as
an Unencumbered Asset as contemplated by Section 8.12 such that immediately
following such addition, substitution or removal, the Occupancy Rate required by
this Section 10.15 is satisfied.

ARTICLE XI. DEFAULT

Section 11.1     Events of Default.

The occurrence of any of the following events shall constitute an event of
default (“Events of Default”) hereunder:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment thereof or otherwise;

 

- 62 -



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 11.1(a) of this
Article XI) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of ten
(10) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, the Company or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect on or as
of the date made or deemed made (or, in the case of any representation or
warranty qualified by “materiality”, “Material Adverse Effect” or any similar
language, in any respect (after giving effect to such materiality qualifier));

(d) the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 8.2, 8.3 (with respect to the
Borrower’s existence) or 8.8 or in Article X;

(e) the Company or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender); provided that, with respect to any default other than a
default under Sections 8.1, 8.5(b), 8.10, 8.12 or 8.13, if (A) such default
cannot be cured within such 30- day period, (B) such default is susceptible of
cure and (C) the Borrower or the Company is proceeding with diligence and in
good faith to cure such default, then such thirty-day cure period shall be
extended to such date, not to exceed a total of ninety (90) days, as shall be
necessary for the Borrower or the Company diligently to cure such default;

(f) the Company, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness (other than Nonrecourse Indebtedness), when and as the
same shall become due and payable, after giving effect to any applicable cure
period;

(g) any event or condition occurs that results in any Material Indebtedness
(other than Nonrecourse Indebtedness) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered; provided, however,
that the

 

- 63 -



--------------------------------------------------------------------------------

events described in this clause (h) as to any Subsidiary shall not constitute an
Event of Default unless more than five percent (5%) of the Total Asset Value is
attributable to (x) such Subsidiary(ies) and (y) any other Subsidiary(ies) which
is/are the subject of an Event of Default under this clause (h) and clauses
(i) and (j) below;

(i) the Company, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing; provided, however, that the events
described in this clause (i) as to any Subsidiary shall not constitute an Event
of Default unless more than five percent (5%) of the Total Asset Value is
attributable to (x) such Subsidiary(ies) and (y) any other Subsidiary(ies) which
is/are the subject of an Event of Default under this clause (i) and clause
(h) above and clause (j) below;

(j) the Company, the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
provided, however, that the events described in this clause (j) as to any
Subsidiary shall not constitute an Event of Default unless more than five
percent (5%) of the Total Asset Value is attributable to (x) such
Subsidiary(ies) and (y) any other Subsidiary(ies) which is/are the subject of an
Event of Default under this clause (j) and clauses (h) and (i) above;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Company, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Company, the Borrower or any Subsidiary
to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Requisite
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $15,000,000 in any year or
(ii) $25,000,000 for all periods;

(m) a Change in Control shall occur;

(n) the Company, the Borrower or any other Loan Party shall disavow, revoke or
terminate (or attempt to terminate) any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, the Guaranty or any other Loan Document; or this Agreement, the
Guaranty or any other Loan Document shall cease to be in full force and effect
(except as a result of the express terms thereof); or

(o) the failure by the Company to timely execute and deliver a Guaranty when and
as required by Section 8.13(b) above.

 

- 64 -



--------------------------------------------------------------------------------

(p) the occurrence or any Event of Default under the Existing Revolving Credit
Agreement, as defined therein.

Section 11.2     Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities. In the event of any Event of
Default (other than an event with respect to the Borrower described in clause
(h) or (i) of Section 11.1 above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Requisite Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

Section 11.3     [Reserved]

Section 11.4     Marshaling; Payments Set Aside.

None of the Administrative Agent, any Lender or any Specified Swap Provider
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other party or against or in payment of any or all of the Obligations or
the Specified Swap Obligations. To the extent that any Loan Party makes a
payment or payments to the Administrative Agent, any Lender or any Specified
Swap Provider, or the Administrative Agent, any Lender or any Specified Swap
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or

 

- 65 -



--------------------------------------------------------------------------------

federal law, common law or equitable cause, then to the extent of such recovery,
the Obligations or Specified Swap Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 11.5     Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(a) amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 13.2 until paid in full, and then Fees;

(b) payments of interest on all other Loans to be applied for the ratable
benefit of the Lenders;

(c) payments of principal of all other Loans and amounts due and payable under
any Specified Swap Contracts, if any, to be applied for the ratable benefit of
the Lenders and the applicable Specified Swap Providers, as the case may be, in
such order and priority as the Lenders and such Specified Swap Providers, as the
case may be, may determine in their sole discretion;

(d) amounts due to the Administrative Agent and the Lenders pursuant to Sections
12.8 and 13.10.;

(e) payments of all other Obligations and other amounts due under any of the
Loan Documents and Specified Swap Contracts, if any, to be applied for the
ratable benefit of the Lenders and the applicable Specified Swap Providers; and

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 11.6     [Reserved]

Section 11.7     Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

- 66 -



--------------------------------------------------------------------------------

Section 11.8     Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 11.9     Rights Cumulative.

The rights and remedies of the Administrative Agent, the Lenders and the
Specified Swap Providers under this Agreement, each of the other Loan Documents,
the Fee Letter and Specified Swap Contracts shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent, the Lenders and the Specified Swap Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Lenders or any of the Specified Swap Providers in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1     Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Articles VIII and IX that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any

 

- 67 -



--------------------------------------------------------------------------------

other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 12.2     Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Swap Provider, as the case may be,
shall have the same rights and powers under this Agreement and any other Loan
Document and under any Specified Swap Contract, as the case may be, as any other
Lender or Specified Swap Provider and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders or any other Specified Swap Providers. Further,
the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Swap Contract, or otherwise without having to account for the
same to the Lenders or any Specified Swap Providers. The Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

Section 12.3     [Reserved]

Section 12.4     [Reserved]

Section 12.5     Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and

 

- 68 -



--------------------------------------------------------------------------------

(d) shall include the Administrative Agent’s recommended course of action or
determination in respect thereof. Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent within ten (10) Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents) of receipt of such communication, such Lender shall be
deemed to have conclusively approved of or consented to such recommendation or
determination.

Section 12.6     Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 12.7     Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non- appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and, to
the extent permitted under Applicable Law, shall not be liable for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts. Neither the Administrative Agent nor
any of its directors, officers, agents, employees or counsel: (a) makes any
warranty or representation to any Lender or any other Person, or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders and the
Specified Swap Providers in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence

 

- 69 -



--------------------------------------------------------------------------------

or willful misconduct as determined by a court of competent jurisdiction in a
final non-appealable judgment.

Section 12.8     Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 12.9     Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each of
the Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial

 

- 70 -



--------------------------------------------------------------------------------

statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to inspect the properties or books of, or
make any other investigation of, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Borrower, any other Loan Party or
any other Affiliate thereof which may come into possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
other Affiliates. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

Section 12.10     Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents. After
any Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

- 71 -



--------------------------------------------------------------------------------

ARTICLE XIII. MISCELLANEOUS

Section 13.1     Notices.

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.1), communications provided for hereunder shall be in writing and
shall be mailed by a nationally recognized carrier, telecopied, or
hand-delivered as follows:

If to the Borrower:

Healthcare Trust of America, Inc.

16435 N. Scottsdale Road, Suite 320

Scottsdale, Arizona 85254

Attn: Robert A. Milligan

Telecopy Number:         480-991-0755

Telephone Number:       480-998-3478

With a copy to:

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

Attn: Peter T. Healy, Esq.

Telecopy Number:         415-984-8701

Telephone Number:       415-984-8833

If to the Administrative Agent:

Wells Fargo Bank, National Association

1800 Century Park East, 12th Floor

Los Angeles, California 90067

Attn: Derek Evans

Telecopier:       310-789-8999

Telephone:       310-789-8931

If to the Administrative Agent under Article II:

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Kirby Wilson

Telecopier:       866-595-7863

Telephone:       612-667-6009

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

- 72 -



--------------------------------------------------------------------------------

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon the first to occur
of receipt or the expiration of three (3) Business Days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.1 to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to get
a copy of a notice to receive such copy shall not affect the validity of notice
properly given to another Person.

Section 13.2     Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and actually incurred costs and expenses incurred in connection
with the preparation, negotiation and execution of, and any amendment,
supplement or modification to, any of the Loan Documents (including, due
diligence expense and reasonable travel expenses related to closing), and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable and actually incurred fees and disbursements of counsel to the
Administrative Agent and all reasonable and actually incurred costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations required hereunder, and the fees and
disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent and the Lenders for
all their actually incurred costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents and the Fee
Letter, including the actually incurred fees and disbursements of their
respective counsel and any payments in indemnification or otherwise payable by
the Lenders to the Administrative Agent pursuant to the Loan Documents, (c) to
pay, and indemnify and hold harmless the Administrative Agent and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the actually incurred fees and disbursements of
counsel to the Administrative Agent and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 11.1(h) or 11.1(i), including, without limitation (i) any
motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the

 

- 73 -



--------------------------------------------------------------------------------

confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

Section 13.3     Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 13.4     Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent, or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of or a Lender, or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Lender, any Affiliate of the Administrative Agent, or such Lender,
or such Participant, to or for the credit or the account of the Borrower against
and on account of any of the Obligations, irrespective of whether or not any or
all of the Loans and all other Obligations have been declared to be, or have
otherwise become, due and payable as permitted by Section 11.2, and although
such Obligations shall be contingent or unmatured.

Section 13.5     Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION

 

- 74 -



--------------------------------------------------------------------------------

OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.
SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR
PAPERS SO SERVED WITHIN THIRTY (30) DAYS AFTER THE MAILING THEREOF, THE BORROWER
SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST
IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.

(d) THE PROVISIONS OF THIS SECTION 13.5 HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.6     Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations, as applicable, hereunder
without the prior written consent of the Administrative Agent and each Lender
and

 

- 75 -



--------------------------------------------------------------------------------

no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 in the case of any assignment
of a Commitment, unless each of the Administrative Agent and, so long as no
Default or Event of Default shall exist, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that if, after giving effect to such assignment, the amount of the Commitment
held by such assigning Lender or the outstanding principal balance of the Loans
of such assigning Lender, as applicable, would be less than $5,000,000, then
such assigning Lender shall assign the entire amount of its Commitment and the
Loans at the time owing to it.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default shall exist
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have

 

- 76 -



--------------------------------------------------------------------------------

consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender.

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 if such Lender
is a Defaulting Lender as such time) for each assignment, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the Assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates, any other Loan Party or any of their
respective Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Swap Provider. If the assigning Lender (or its
Affiliate) is a Specified Swap Provider and if after giving effect to such
assignment such Lender will hold no further Loans or Commitments under this
Agreement, such Lender shall undertake such assignment only contemporaneously
with an assignment by such Lender (or its Affiliate, as the case may be) of all
of its Specified Swap Contracts to the Eligible Assignee or another Lender (or
Affiliate thereof).

(viii) Amendments to Schedule 1.1(a). The Administrative Agent may unilaterally
amend Schedule 1.1(a) attached hereto to reflect any permitted assignment
effected hereunder, subject to concurrent written notice to the Borrower.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following Section 13.6(c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 13.6(d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to

 

- 77 -



--------------------------------------------------------------------------------

it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, but
subject to notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to (w) increase such Lender’s Commitment, (x) extend the date fixed for
the payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty. Subject to the immediately
following Section 13.6(e), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.10, 5.1, 5.4 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by Applicable Law, each Participant
also shall be entitled to the benefits of Section 13.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.3 as though
it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10 and 5.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.10 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower and the Administrative Agent, to comply with Section 3.10(c) as though
it were a Lender.

 

- 78 -



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

Section 13.7     Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any Fee Letter) may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document (other than any Fee Letter) may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Administrative
Agent), do any of the following:

(i) amend Section 10.1, waive the Borrower’s performance of observance of any of
the covenants set forth in such Section, or waive any Default or Event of
Default occurring under Section 11.1 resulting from a violation of such Section;
or

(ii) modify the definitions of the terms “EBITDA”, “Total Fixed Charges”, “Total
Asset Value”, “Indebtedness”, “Interest Expense”, “Total Indebtedness”, “Total
Leverage Ratio”, “Unencumbered Asset Value”, or “Unencumbered NOI” (or the
definitions used in any of the foregoing such definitions or the percentages or
rates used in the calculation thereof).

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 13.6 and any increases
contemplated under Section 2.9) or subject the Lenders to any additional
obligations except for increases contemplated under Section 2.9;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;

 

- 79 -



--------------------------------------------------------------------------------

(iii) reduce the amount of any Fees payable to the Lenders hereunder, other than
Fees payable under any Fee Letter;

(iv) modify the definition of “Maturity Date”, otherwise postpone any date fixed
for any payment of principal of, or interest on, any Loans or for the payment of
Fees or any other Obligations, beyond the Maturity Date;

(v) modify the definitions of “Commitment Percentage” or amend or otherwise
modify the provisions of Section 3.2;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 8.12; or

(ix) waive a Default or Event of Default under Section 11.1(a), except as
provided in Section 11.7.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that (i) diminishes the rights of a Specified Swap Provider under Section 11.5
or Section 1 or Section 3 of the Guaranty or under the definition of “Guarantied
Obligations” in the Guaranty or (ii) increases the liabilities or obligations of
a Specified Swap Provider, in each case, disproportionately to the rights,
liabilities, or obligations of the Lenders, shall, in addition to the Lenders
required hereinabove to take such action, require the consent of the Lender that
is (or having an Affiliate that is) such Specified Swap Provider. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

Section 13.8     Non-Liability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative

 

- 80 -



--------------------------------------------------------------------------------

Agent or any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

Section 13.9     Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender shall maintain the confidentiality of all Information (as defined
below) in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives on a confidential basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with this Section 13.9); (b) subject to an agreement
containing provisions substantially the same as those of this Section 13.9, to
(i) any actual or proposed Assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) in connection with the exercise of any remedies
under any Loan Document (or any Specified Swap Contract) or any action or
proceeding relating to any Loan Document (or any such Specified Swap Contract)
or the enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 13.9 actually known by the Administrative Agent or such Lender to
be a breach of this Section 13.9 or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of the Administrative Agent or any Lender on
a non-confidential basis from a source other than the Borrower or any Affiliate
of the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender. As used in this
Section 13.9, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower, any other Loan
Party, any other Subsidiary or any Affiliate, provided that, in the case of any
such information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 13.9
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 13.10     Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent or any of the

 

- 81 -



--------------------------------------------------------------------------------

Lenders, and their respective directors, officers, shareholders, agents and
employees (each referred to herein as an “Indemnified Party”) from and against
any and all of the following (collectively, the “Indemnified Costs”): losses,
costs, claims, penalties, damages, liabilities, deficiencies, judgments or
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the actually incurred fees and disbursements of
counsel incurred in connection with any litigation, investigation, claim or
proceeding or any advice rendered in connection therewith, but excluding
Indemnified Costs specifically covered by Section 3.10 or 5.1 or expressly
excluded from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Administrative Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Administrative Agent and the Lenders have established the
credit facility evidenced hereby in favor of the Borrower; (vi) the fact that
the Administrative Agent and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by the OFAC against, and all costs and
expenses (including actually incurred counsel fees and disbursements) incurred
in connection with defense thereof by, the Administrative Agent or any Lender as
a result of conduct of the Borrower, any other Loan Party or any other
Subsidiary that violates a sanction administered or enforced by the OFAC; or
(x) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
Section 13.10(a) to the extent arising from the gross negligence or willful
misconduct of such Indemnified Party, as determined by a court of competent
jurisdiction in a final, non-appealable judgment.

(b) The Borrower’s indemnification obligations under this Section 13.10 shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

 

- 82 -



--------------------------------------------------------------------------------

(d) All reasonable and actually incurred fees and expenses of, and all amounts
paid to third-persons by, or on behalf of, an Indemnified Party shall be
advanced by the Borrower upon the written request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such Indemnified
Party is not entitled to indemnification hereunder upon receipt of an
undertaking by such Indemnified Party that such Indemnified Party will reimburse
the Borrower if it is actually and finally determined by a court of competent
jurisdiction that such Indemnified Party is not so entitled to indemnification
hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this
Section 13.10 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified Swap
Providers.

Section 13.11     Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10, 5.1, 5.4, 12.8, 13.2
and 13.10 and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 13.5, shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

- 83 -



--------------------------------------------------------------------------------

Section 13.12     Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13     GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14     Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15     Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 13.16     Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.17     Limitation of Liability.

None of the Administrative Agent or any Lender, or any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and, to the extent permissible under
Applicable Law, the Borrower hereby waives, releases, and agrees not to sue any
of them upon, any claim for any special, indirect, incidental, consequential or
punitive damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents. To the extent permissible under
Applicable Law, the Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s Affiliates, officers, directors, employees, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this

 

- 84 -



--------------------------------------------------------------------------------

Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 13.18     Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 13.19     Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

Section 13.20     Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.21     Time.

Time is of the essence with respect to each provision of this Agreement.

Section 13.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

- 85 -



--------------------------------------------------------------------------------

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 13.23     Non-Recourse to Company, Limited Nature of Company’s
Obligations Under This Agreement.

Unless the Company becomes a Guarantor pursuant to Section 8.13, and subject to
the limitations described below in this Section, notwithstanding anything to the
contrary set forth in this Agreement or in any of the other Loan Documents, the
Obligations of the Borrower and the Guarantors under this Agreement and the
other Loan Documents are non-recourse to the Company as a result of its capacity
as the general partner of the Borrower and as a result of its having joined in
the execution of this Agreement; provided that the foregoing shall not limit any
recourse to the Borrower and the other Guarantors and their respective assets,
whether now owned or hereafter acquired. The Company is joining in the execution
of this Agreement solely for the limited purpose of being bound by the terms of
the Sections of this Agreement expressly applicable to the Company, including
all covenants made by the Company. Notwithstanding the foregoing, (a) if an
Event of Default occurs, nothing in this Section shall in any way prevent or
hinder the Administrative Agent or the Lenders in the pursuit or enforcement of
any right, remedy, or judgment against the Borrower or any of the other
Guarantors or any of their respective assets; (b) the Company shall be fully
liable to the Administrative Agent and the Lenders to the same extent that
Company would be liable absent the foregoing provisions of this Section for
fraud or willful misrepresentation by the Borrower, the Company, or any of their
respective Affiliates or Subsidiaries (to the full extent of losses suffered by
the Administrative Agent or any Lender by reason of such fraud or willful
misrepresentation); and (c) nothing in this Section shall be deemed to be a
waiver of any right which the Administrative Agent may have under §506(a),
506(b), 1111(b) or any other provision of the Bankruptcy Code or any successor
thereto or similar provisions under applicable state law.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

EXHIBIT(S) TO FOLLOW]

 

- 86 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of                 , 20 (this
“Agreement”) by and between                              (the “Assignor”),
                                         (the “Assignee”), HEALTHCARE TRUST OF
AMERICA HOLDINGS, LP, a Delaware limited partnership (the “Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of July 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time in writing executed by Borrower and Administrative Agent, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 13.6 thereof, the Administrative
Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                     , 20 (the “Assignment
Date”) the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, [a $                 interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment/$                
of the Assignor’s Loans (the “Assigned Loans”)], and all of the other rights and
obligations of the Assignor under the Credit Agreement, such Assignor’s Note,
and the other Loan Documents representing [            % in respect of the
aggregate amount of all Lenders’ Commitments/            % in respect of the
aggregate amount of all Lenders’ Loans], including, without limitation, a
principal amount of outstanding Loans equal to $                 ], all voting
rights of the Assignor associated with the [Assigned Commitment/Assigned Loans]
all rights to receive interest on such amount of Loans and all Fees with respect
to the [Assigned Commitment/Assigned Loans] and other rights of the Assignor
under the Credit Agreement and the other Loan Documents with respect to the
[Assigned Commitment/Assigned Loans], all as if the Assignee were an original
Lender under and signatory to the Credit Agreement having [a Commitment equal to
the amount of the Assigned Commitment/ Loans equal to the amount of the Assigned
Loans]. The Assignee, subject to the terms and conditions hereof, hereby assumes
all obligations of the Assignor with respect to the [Assigned
Commitment/Assigned Loans] as if the Assignee were an original Lender under and
signatory to the Credit Agreement having [a Commitment equal to the Assigned
Commitment/Loans equal to the Assigned Loans], which obligations shall include,
but shall not be limited to, the obligation of the Assignor to [make Loans to
the Borrower with respect to the Assigned Commitment and] the obligation to
indemnify the Administrative Agent as provided in the Credit Agreement (the
foregoing obligations, together with all other similar obligations more
particularly set forth in the Credit Agreement and the other Loan Documents,
shall be referred to hereinafter, collectively, as the “Assigned Obligations”).
The Assignor shall have no further duties or obligations

 

A-1



--------------------------------------------------------------------------------

with respect to, and shall have no further interest in, the Assigned Obligations
or [the Assigned Commitment/Assigned Loans] from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document or any document or instrument executed in connection
therewith. Further, the Assignee acknowledges that it has, independently and
without reliance upon the Administrative Agent or any affiliate or subsidiary
thereof, any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $                 representing the
aggregate principal amount outstanding of the Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.6(c) of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement immediately prior to the Assignment Date, equal to
$                 and that the Assignor is not in default of its obligations
under the Credit Agreement; and (ii) the outstanding balance of Loans owing to
the Assignor (without reduction by any assignments thereof which have not yet
become effective) is $                 ; and (b) the Assignor is the legal and
beneficial owner of the Assigned Commitment which is free and clear of any
adverse claim created by the Assignor.

 

A-2



--------------------------------------------------------------------------------

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including, without limitation, the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that it will become a party to and shall be bound by the Credit
Agreement and the other Loan Documents to which the other Lenders are a party on
the Assignment Date and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Lender; and (e) is
either (i) not organized under the laws of a jurisdiction outside the United
States of America or (ii) has delivered to the Administrative Agent (with an
additional copy for the Borrower) such items required under Section 3.10 of the
Credit Agreement.

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement and (b) the Assignor’s Note.
The Borrower agrees to exchange such Note[s] for [a] new Note[s] as provided in
Section 13.6(b) of the Credit Agreement, provided that the original note shall
be destroyed by the Administrative Agent and considered null and void. From and
after the Assignment Date, the Administrative Agent shall make all payments in
respect of the interest assigned hereby (including payments of principal,
interest, fees and other amounts) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Assignment Date directly between themselves. The
Administrative Agent may unilaterally amend Schedule 1.1 to the Credit Agreement
to reflect the assignment effected hereby, provided that the Administrative
Agent shall provide notice thereof to Borrower after any such amendment.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

 

 

       

 

        Attention:                                                             
  Telephone No.:                                
Telecopy No.:                                                             

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

 

 

       

 

       

 

       

 

     

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required by Section 13.6(b) of the Credit Agreement,
the Borrower, (b) the payment to the Assignor of the amounts owing by the
Assignee pursuant to Section 2 hereof, (c) the payment to the Administrative
Agent of the amounts owing by the

 

A-3



--------------------------------------------------------------------------------

Assignor pursuant to Section 3 hereof, and (d) written notice from Assignor to
each of the Administrative Agent, Assignee, and the Borrower notifying each of
the foregoing that of an effective date for such assignment (the “Assignment
Effective Date”). Upon acknowledgement of this Agreement by the Administrative
Agent, from and after the Assignment Effective Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Agreement,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Agreement, relinquish its rights (except
as otherwise provided in Section 13.11 of the Credit Agreement) and be released
from its obligations under the Credit Agreement; provided, however, that if the
Assignor does not assign its entire interest under the Loan Documents, it shall
remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

Section 17. Time. Time is of the essence with respect to each and every
provision of this Agreement.

[Include this Section only if the Borrower’s consent is required under
Section 13.6(c) of the Credit Agreement] Section 18. Agreements of the Borrower.
The Borrower hereby agrees that the Assignee shall be a Lender under the Credit
Agreement [having a Commitment equal to the Assigned Commitment/holding Loans
equal to the assigned Loan]. The Borrower agrees that the Assignee shall have
all of the rights and remedies of a Lender under the Credit Agreement and the
other Loan Documents as if the Assignee were an original Lender under and
signatory to the Credit Agreement, including, but not limited to, the right of a
Lender to receive payments of principal and interest with respect to the
Assigned Obligations, if any, and to the Loans made by the Lenders after the
date hereof and to receive the Fees payable to the Lenders as provided in the
Credit Agreement. Further, the Assignee shall be entitled to the benefit of the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement, to execute in favor
of the Assignee a Note in an initial amount equal to the Assigned Commitment
upon the return of any Note delivered to the

 

A-4



--------------------------------------------------------------------------------

Assignor. Further, the Borrower agrees that, upon the execution and delivery of
this Agreement, the Borrower shall, in accordance with the terms of the Credit
Agreement, owe the Assigned Obligations to the Assignee as if the Assignee were
the Lender originally making such Loans and entering into such other
obligations.

[Signatures on Following Page]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

            Payment Instructions

[Bank]

[Address]

ABA No. :

Account No.:

Account Name:

Reference:

ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

            Payment Instructions

[Bank]

[Address]

ABA No. :

Account No.:

Account Name:

Reference:

[Signatures continued on Following Page]

 

A-6



--------------------------------------------------------------------------------

Agreed and Consented to as of the date first written above. [Include signature
of the Borrower only if required under Section 13.6(c) of the Credit Agreement]
BORROWER: HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware limited
partnership By:  

 

  Name:  

 

  Title:  

 

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY, dated as of , 20 (this “Guaranty”), executed and delivered by
each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of an Accession Agreement in the form of
Annex I hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of July 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Healthcare
Trust of America Holdings, LP, a Delaware limited partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 13.6
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the Lenders (the Administrative
Agent and the Lenders, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent and the Lenders, through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and, the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making, and
continuing to make, such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including, without limitation, the repayment of all principal
of the Loans, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) all existing or future payment
and other obligations owing by any Loan Party

 

B-1



--------------------------------------------------------------------------------

under any Specified Swap Contract (other than any Excluded Swap Obligation);
(c) any and all extensions, renewals, modifications, amendments or substitutions
of the foregoing; (d) all documented out-of-pocket expenses, including, without
limitation, attorneys’ fees and disbursements, that are actually incurred by the
Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder and (e) all other
Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than in accordance with Section 20
hereof), including, without limitation, the following (whether or not such
Guarantor consents thereto or has notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, any Specified Swap Contract
or any other document or instrument evidencing or relating to any Guarantied
Obligations, or

(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement or any of the
other Loan Documents (collectively, the “Credit Documents”) or any other
document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

(c) any furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

B-2



--------------------------------------------------------------------------------

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any non-perfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment in
full (other than unasserted indemnification obligations)).

Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Credit Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Credit Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives: (a) any defense based upon any legal disability or other
defense of Borrower, any other guarantor or other person, or by reason of the
cessation or limitation of the liability of Borrower from any cause other than
full payment of all sums payable under the Notes or any of the other Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Borrower
or any principal of Borrower or any defect in the formation of Borrower or

 

B-3



--------------------------------------------------------------------------------

any principal of Borrower; (c) any defense based upon the application by
Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lenders or intended or understood by Lenders or
Guarantor; (d) any and all rights and defenses arising out of an election of
remedies by Lenders, such as non-judicial foreclosure with respect to security
for a guaranteed obligation, even though that election of remedies has destroyed
Guarantor’s rights of subrogation and reimbursement against the principal by the
operation of law; (e) any defense based upon Lenders’ or Administrative Agent’s
failure to disclose to Guarantor any information concerning Borrower’s financial
condition or any other circumstances bearing on Borrower’s ability to pay all
sums payable under the Notes or any of the other Loan Documents; (f) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Lenders’
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (h) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Lenders may have
against Borrower and any right to participate in, or benefit from, any security
for the Notes or the other Loan Documents now or hereafter held by Lenders; and
(j) notice of acceptance hereof or any presentment, demand, protest, or notice
of any kind (except to the extent expressly required under the Credit Agreement
or the other Loan Documents, as applicable), and any other act or thing, or
omission or delay to do any other act or thing, which in any manner or to any
extent might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party; provided
that the Administrative Agent or such other Guaranties Party shall consult in
good faith with the Guarantors prior to entering into any settlement or
compromise of any such claim with any such claimant.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full (other than unasserted indemnification obligations). If any

 

B-4



--------------------------------------------------------------------------------

amount shall be paid to such Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, such Guarantor shall
hold such amount in trust for the benefit of the Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing. Until the
Guarantied Obligations have been repaid in full, each Guarantor hereby agrees to
forebear from enforcing to the fullest extent possible any and all claims such
Guarantor may have against any Loan Party arising out of any payment by such
Guarantor to the Administrative Agent and the Lenders of any of the obligations
pursuant to this Guaranty, including, but not limited to, all such claims of
such Guarantor arising out of any right of subrogation, indemnity,
reimbursement, contribution, exoneration, payment or any other claim, cause of
action, right or remedy against the Borrower, whether such claim arises at law,
in equity, or out of any written or oral agreement between or among such
Guarantor, the Borrower or otherwise. The waivers set forth above are intended
by each Guarantor, the Administrative Agent and the Lenders to be for the
benefit of each Loan Party, and such waivers shall be enforceable by such Loan
Party, or any of their successors or assigns, as an absolute defense to any
action by such Guarantor against such Loan Party or the assets of such Loan
Party, which action arises out of any payment by such Guarantor to the
Administrative Agent or Lenders upon any of these obligations. The waivers set
forth herein may not be revoked by any Guarantor without the prior written
consent of the Administrative Agent and each Loan Party.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Credit Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
their respective affiliates and each Participant, at any time and from time to
time while an Event of Default exists, without any notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Lender, an affiliate of any of the foregoing, or a Participant,
subject to receipt of the prior written consent of the Administrative Agent and
Requisite Lenders, exercised in their sole discretion, to set-off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, or such Participant or any affiliate of
the Administrative Agent or such Lender to or for the credit or the account of
the Borrower against and on account of any of the Guarantied Obligations,
although such obligations shall be contingent or unmatured. Each Guarantor
agrees, to the fullest extent permitted by Applicable Law, that any Participant
may exercise rights of setoff or counterclaim and other rights with respect to
its participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including, without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of

 

B-5



--------------------------------------------------------------------------------

or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full (other than unasserted
indemnification obligations).

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including, without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

B-6



--------------------------------------------------------------------------------

(b) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE STATE OF NEW YORK OR ANY STATE COURT
LOCATED IN SOUTHERN DISTRICT OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE GUARANTORS, THE
ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES, PERTAINING DIRECTLY
OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF THE GUARANTIED
PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH GUARANTOR HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED
THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS
OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
GUARANTOR AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. SHOULD A GUARANTOR
FAIL TO APPEAR OR ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED
WITHIN THIRTY DAYS AFTER THE MAILING THEREOF, SUCH GUARANTOR SHALL BE DEEMED IN
DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED
PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED
PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations arising under
or in connection with the Credit Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the outstanding amount of such
Guarantied Obligations and the amounts paid and payable with respect thereto and
the other matters set forth therein absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

B-7



--------------------------------------------------------------------------------

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations (other than unasserted indemnification obligations) and
the termination or cancellation of the Credit Agreement and all Specified Swap
Contracts in accordance with their respective terms. At the request and sole
expense of the Borrower, if any Guarantor is a Subsidiary, it shall be released
from its obligations hereunder (i) in accordance with Section 8.12 of the Credit
Agreement and (ii) in the event that all the Borrower’s Ownership Share of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement and Specified Swap Contracts, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Administrative Agent and any other Guarantied Party to any Eligible Assignee or
Participant (or any prospective Eligible Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 13.7
of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 11:00 a.m. Pacific
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement or Specified
Swap Contract, as applicable, or (c) as to each such party at such other address
as such party shall designate in a written notice to the other parties. Each
such notice, request or other communication shall be effective (i) if mailed,
when received; (ii) if telecopied, when transmitted; or (iii) if hand delivered,
when delivered; provided, however, that any notice of a change of address for
notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

B-8



--------------------------------------------------------------------------------

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Credit Documents, the Fee Letter, or any of the
transactions contemplated by this Guaranty, the Credit Agreement or any of the
other Loan Documents. Each Guarantor hereby waives, releases, and agrees not to
sue the Administrative Agent or any other Guarantied Party or any of the
Administrative Agent’s or any other Guarantied Party’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Credit Documents, the Fee
Letter, or any of the transactions contemplated by thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5 of the Credit Agreement.

Section 30. Time. Time is of the essence with respect to each and every
provision of this Guaranty.

Section 31. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been paid and performed in full and the Commitments
have expired or terminated, and none of the Guarantors shall exercise any right
or remedy under this Section against any other Guarantor until such Guarantied
Obligations (other than contingent Obligations for indemnification or
reimbursement) have been paid and performed in full and the Commitments have
expired or terminated. Subject to Section 10 of this Guaranty, this Section
shall not be deemed to affect any right of subrogation, indemnity, reimbursement
or contribution that any Guarantor may have under Applicable Law against any
other Loan Party in respect of any payment of Guarantied Obligations.
Notwithstanding the foregoing, all rights of contribution against any Guarantor
shall terminate from and after such time, if ever, that such Guarantor shall
cease to be a Guarantor in accordance with the applicable provisions of the Loan
Documents.

Section 32. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

B-9



--------------------------------------------------------------------------------

Section 33. Definitions. (a) For the purposes of this Guaranty:

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under
Section 32 of this Guaranty). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any

 

B-10



--------------------------------------------------------------------------------

payment of Guarantied Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

Section 34. Unsecured. As of the date hereof the Loans are unsecured, and
references in this Guaranty to “collateral” or to statutes which are applicable
in a secured loan context are included simply in case the Loans become secured
at any time in the future, though converting the Loans to secured loans is not
an option contemplated by the parties at this time.

[Signatures on Following Page]

 

B-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTOR] By:  

 

  Name:  

 

  Title:  

 

 

Address for Notices for all Guarantors:  

c/o Healthcare Trust of America, Inc.

16435 N. Scottsdale Road, Suite 320

 

Scottsdale, Arizona 85254

Attn: Robert A. Milligan

  Telecopy Number:             480-991-0755   Telephone Number:
          480-998-3478   With a copy to:   O’Melveny & Myers LLP  

Two Embarcadero Center, 28th Floor

San Francisco, California 94111

Attn: Peter T. Healy, Esq.

  Telecopy Number:             415-984-8701   Telephone Number:
          415-984-8833

 

B-12



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT, dated as of                     ,             , (this
“Agreement”) executed and delivered by                     , a                 
(the “New Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Credit Agreement dated as of July 20, 2012 (as amended,
restated, supplemented or otherwise modified from time to time in writing
executed by Borrower and Administrative Agent, the “Credit Agreement”), by and
among Healthcare Trust of America Holdings, LP, a Delaware limited partnership
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 13.6 thereof (the “Lenders”), Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the Lenders, (the
Administrative Agent, the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Administrative Agent and the Lenders, through their collective efforts;

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, New Guarantor is willing to guarantee the Borrower’s obligations to
the Administrative Agent and the Lenders on the terms and conditions contained
herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

B-13



--------------------------------------------------------------------------------

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

Section 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

  Name:  

 

  Title:  

 

 

  (CORPORATE SEAL)   Address for Notices:  

 

ACCEPTED:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

 

B-15



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

                , 20        

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attention: Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 20, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

  1. Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate amount
equal to $                .

 

  2. The Borrower requests that such Loans be made available to the Borrower on
                , 20    .

 

  3. The Borrower hereby requests that such Loans be of the following Type:

[Check one box only]

[    ] Base Rate Loan

[    ] LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

[    ] one month

[    ] three months

[    ] six months

[    ] other:                

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default exists, and none of
the limits specified in Section 2.9; and (b) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct
with the same force and effect and to the same extent (i.e. subject to any
qualifications) as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such

 

C-1



--------------------------------------------------------------------------------

representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents. In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loans contained in Article VI of the Credit Agreement
will have been satisfied at the time such Loans are made.

 

BORROWER:

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,

a Delaware limited partnership

By:  

Healthcare Trust of America, Inc.,

its General Partner

  By:        

Name: Robert A. Milligan

Title: Chief Financial Officer

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

                , 20        

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attention: Kirby Wilson

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 20, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.6 thereof (the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1. The requested date of such Continuation is                 , 20    .

 

  2. The aggregate principal amount of the Loans subject to the requested
Continuation is $                 and the portion of such principal amount
subject to such Continuation is $                 .

 

  3. The current Interest Period of the Loans subject to such Continuation ends
on                 , 20    .

 

  4. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

[    ] one month

[    ] three months

[    ] six months

[Continued on next page]

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists.

 

BORROWER:

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,

a Delaware limited partnership

By:  

Healthcare Trust of America, Inc.,

its General Partner

  By:        

Name: Robert A. Milligan

Title: Chief Financial Officer

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

                , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9300-091

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attention: Kirby Wilson

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of July 20, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a Delaware
limited partnership (the “Borrower”), the financial institutions party thereto
and their assignees under Section 13.6 thereof (the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is                     , 20    .

 

  2. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

[    ] Base Rate Loan

[    ] LIBOR Loan

 

  3. The aggregate principal amount of the Loans subject to the requested
Conversion is $                 and the portion of such principal amount subject
to such Conversion is $                 .

 

E-1



--------------------------------------------------------------------------------

  4. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

[    ]     Base Rate Loan

[    ]     LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

            [    ]     one month

            [    ]     three months

            [    ]     six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, no Default or Event of Default exists.

 

BORROWER:

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,

a Delaware limited partnership

By:  

Healthcare Trust of America, Inc.,

its General Partner

  By:        

Name: Robert A. Milligan

Title: Chief Financial Officer

 

E-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of July 20, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Healthcare Trust of America Holdings, LP, a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of July 20, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Healthcare Trust of America Holdings, LP, a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,

(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:  

 

  Name:  

 

  Title:  

 

Date:                , 20    

 

E-4



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of July 20, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Healthcare Trust of America Holdings, LP, a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:  

 

  Name:  

 

  Title:  

 

Date:                 , 20    

 

E-5



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of July 20, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Healthcare Trust of America Holdings, LP, a Delaware limited
partnership (the “Borrower”), the financial institutions party thereto and their
assignees under Section 13.6 thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.

Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W- 8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

Date:                 , 20    

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

 

$                                            , 20    

FOR VALUE RECEIVED, the undersigned, HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”) hereby unconditionally promises to
pay to the order of                 (the “Lender”), in care of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, Minneapolis Loan Center of
Administrative Agent, 600 South 4th Street, 9th Floor, MAC N9300-091,
Minneapolis, MN 55415, Attention: Kirby Wilson, Loan No. 1007304, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the principal sum of                  AND             /100 DOLLARS
($                    ), or such lesser amount as may be the then outstanding
and unpaid balance of all Loans made by the Lender to the Borrower pursuant to,
and in accordance with the terms of, the Credit Agreement (as defined below).

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Note is one of the “Notes” referred to in the Credit Agreement dated as of
July 20, 2012, as amended by that certain (i) First Modification to Credit
Agreement, dated January 7, 2014, (ii) Second Modification to Credit Agreement,
dated November 19, 2014, and (iii) Third Modification, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 13.6 thereof, the
Administrative Agent, and the other parties thereto, and is subject to, and
entitled to, all provisions and benefits thereof. Capitalized terms used herein
and not defined herein shall have the respective meanings given to such terms in
the Credit Agreement. The Credit Agreement, among other things, (a) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, (b) permits the prepayment of the Loans by the Borrower subject
to certain terms and conditions and (c) provides for the acceleration of the
Loans upon the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

[This Note is given in replacement of the Note dated         , 20        , in
the original principal amount of $                 previously delivered to the
Lender under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE EXISTING NOTE.]

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date written above.

 

BORROWER:

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,

a Delaware limited partnership

By:  

Healthcare Trust of America, Inc.,

its General Partner

  By:        

Name: Robert A. Milligan

Title: Chief Financial Officer

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

DISBURSEMENT INSTRUCTION AGREEMENT

[TO BE ATTACHED]

 

G-1



--------------------------------------------------------------------------------

Date:                

 

BORROWER:

HEALTHCARE TRUST OF AMERICA HOLDINGS, LP,

a Delaware limited partnership

By:  

Healthcare Trust of America, Inc.,

its General Partner

  By:        

Name: Robert A. Milligan

Title: Chief Financial Officer

 

G-2